 

EXHIBIT 10.1

 

EXECUTION

 

MASTER REPURCHASE AGREEMENT

Among

JPMorgan Chase Bank, National Association,

as Buyer

and

PennyMac Loan Services, LLC,

as Seller

and

Private National Mortgage Acceptance Company, LLC,

as Guarantor

Dated November 1, 2016

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

SECTION 1.

APPLICABILITY.


1 

 

 

 

SECTION 2.

DEFINITIONS.


1 

 

 

 

SECTION 3.

INITIATION; TERMINATION.


20 

 

 

 

SECTION 4.

MARGIN AMOUNT MAINTENANCE.


26 

 

 

 

SECTION 5.

INCOME PAYMENTS.


26 

 

 

 

SECTION 6.

REQUIREMENTS OF LAW.


27 

 

 

 

SECTION 7.

TAXES.


28 

 

 

 

SECTION 8.

SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT.


31 

 

 

 

SECTION 9.

PAYMENT, TRANSFER AND CUSTODY.


34 

 

 

 

SECTION 10.

HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS AND REPURCHASE ASSETS.


34 

 

 

 

SECTION 11.

RESERVED.


35 

 

 

 

SECTION 12.

REPRESENTATIONS.


35 

 

 

 

SECTION 13.

COVENANTS OF SELLER AND GUARANTOR.


41 

 

 

 

SECTION 14.

EVENTS OF DEFAULT.


48 

 

 

 

SECTION 15.

REMEDIES.


51 

 

 

 

SECTION 16.

TERMINATION EVENT.


54 

 

 

 

SECTION 17.

INDEMNIFICATION AND EXPENSES.


54 

 

 

 

SECTION 18.

SERVICING.


56 

 

 

 

SECTION 19.

RESERVED.


57 

 

 

 

SECTION 20.

DUE DILIGENCE.


57 

 

 

 

SECTION 21.

ASSIGNABILITY.


58 

 

 

 

SECTION 22.

TRANSFER AND MAINTENANCE OF REGISTER.


59 

 

 

 

i

--------------------------------------------------------------------------------

 

 

SECTION 23.

TAX TREATMENT.


59 

 

 

 

SECTION 24.

SET-OFF.


59 

 

 

 

SECTION 25.

TERMINABILITY.


60 

 

 

 

SECTION 26.

NOTICES AND OTHER COMMUNICATIONS.


60 

 

 

 

SECTION 27.

ENTIRE AGREEMENT; SEVERABILITY; SINGLE AGREEMENT.


60 

 

 

 

SECTION 28.

GOVERNING LAW.


61 

 

 

 

SECTION 29.

SUBMISSION TO JURISDICTION; WAIVERS.


61 

 

 

 

SECTION 30.

NO WAIVERS, ETC.


62 

 

 

 

SECTION 31.

RESERVED.


62 

 

 

 

SECTION 32.

RESERVED.


62 

 

 

 

SECTION 33.

CONFIDENTIALITY.


62 

 

 

 

SECTION 34.

INTENT.


63 

 

 

 

SECTION 35.

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS.


64 

 

 

 

SECTION 36.

CONFLICTS.


64 

 

 

 

SECTION 37.

AUTHORIZATIONS.


64 

 

 

 

SECTION 38.

RESERVED.


65 

 

 

 

SECTION 39.

MISCELLANEOUS.


65 

 

 

 

SECTION 40.

GENERAL INTERPRETIVE PRINCIPLES.


65 

 

 

 

SCHEDULE 1-A

REPRESENTATIONS AND WARRANTIES RE: TRANSACTION MORTGAGE LOANS

 

SCHEDULE 1-B

REPRESENTATIONS AND WARRANTIES RE: PARTICIPATION CERTIFICATES

 

SCHEDULE 2

AUTHORIZED REPRESENTATIVES

 





ii

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

RESERVED

 

EXHIBIT B

RESERVED

 

EXHIBIT C

SELLER’S AND GUARANTOR’S TAX IDENTIFICATION NUMBER

 

EXHIBIT D

EXISTING INDEBTEDNESS

 

EXHIBIT E

FORM OF TRADE ASSIGNMENT

 

EXHIBIT F

FORM OF SECTION 7 CERTIFICATE

 

EXHIBIT G

ASSET SCHEDULE FIELDS

 

EXHIBIT H

FORM OF POWER OF ATTORNEY

 

EXHIBIT I

FORM OF REPURCHASE REQUEST

 

 

 



iii

--------------------------------------------------------------------------------

 

 

 

MASTER REPURCHASE AGREEMENT

This is a MASTER REPURCHASE AGREEMENT, dated as of November 1, 2016, among
PennyMac Loan Services, LLC, a Delaware limited liability company  (“Seller”),
Private National Mortgage Acceptance Company, LLC, a Delaware limited liability
company (the “Guarantor”) and JPMorgan Chase Bank, National Association, a
banking association organized under the laws of the United States (the “Buyer”).

Section 1.     Applicability.

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer all of Seller’s right, title and interest in and to
designated pools of fully amortizing first lien residential Mortgage Loans
(defined below) (each such pool of Mortgage Loans so purchased and sold, a
“Pooled Loan”), each in the form of a 100% Participation Interest evidenced by a
Participation Certificate, against the transfer of funds by Buyer, as more
particularly set forth herein.

Seller acknowledges that it will cause each Pooled Loan transferred hereunder as
evidenced by a Participation Certificate to be converted into an Agency Security
relating to such Pooled Loan, such Agency Security to be backed by Pooled
Loans.  In furtherance thereof, Seller agrees to cause the related Agency
Security to be issued and delivered on or before the Settlement Date under the
terms and conditions provided herein.

Buyer will have the right to deliver such Agency Security to the related
Take-out Investor in exchange for the Take-out Price and repay the Repurchase
Price owed by Seller hereunder. Each such transaction shall be referred to
herein as a “Transaction” and shall be governed by this Agreement, unless
otherwise agreed in writing. 

Coincident with each Transaction, Seller will have validly assigned to Buyer all
of Seller’s rights and obligations under one or more forward purchase
commitments each evidencing an institution’s commitment to purchase on a
mandatory basis on a designated purchase date an agreed upon principal amount of
the related Agency Security.

This Agreement is not a commitment by Buyer to enter into Transactions with
Seller but rather sets forth the procedures to be used in connection with
periodic requests for Buyer to enter into Transactions with Seller. Seller
hereby acknowledges that Buyer is under no obligation to agree to enter into, or
to enter into, any Transaction pursuant to this Agreement.

Section 2.     Definitions.

As used herein, the following terms shall have the following meanings (all terms
defined in this Section 2 or in other provisions of this Agreement in the
singular to have the same meanings when used in the plural and vice versa).

“1934 Act” shall have the meaning set forth in Section 35(a) hereof.

“Accepted Servicing Practices” shall mean, with respect to each Mortgage Loan,
such standards which comply with the applicable standards and requirements
under: (i) an applicable





1

--------------------------------------------------------------------------------

 

 

Agency Program and related provisions of the applicable Agency Guide pursuant to
which the related Agency Security is intended to be issued, and/or (ii) any
applicable FHA, VA and/or USDA program and related provisions of applicable FHA,
VA and/or USDA servicing guidelines.

“Affiliate” shall mean with respect to (i) any Person (other than Seller or
Guarantor), any “affiliate” of such Person, as such term is defined in the
Bankruptcy Code, (ii) Seller, Guarantor and its Subsidiaries (other than Seller
itself), and (iii) Guarantor, Guarantor and its Subsidiaries (other than
Guarantor itself).

“Agency” shall mean Ginnie Mae,  Fannie Mae and Freddie Mac, as applicable.

“Agency Approval” shall have the meaning set forth in Section 13(bb) hereof.

 “Agency Eligible Mortgage Loan” shall mean a mortgage loan that is in
compliance with the eligibility requirements for swap or purchase by the Agency,
under the applicable Agency Guide and/or Agency Program.

“Agency Guide” shall mean, with respect to Ginnie Mae Securities, the Ginnie Mae
Mortgage-Backed Securities Guide; with respect to Fannie Mae Securities, the
Fannie Mae Selling Guide and the Fannie Mae Servicing Guide; and with respect to
Freddie Mac Securities, the Freddie Mac Sellers’ and Servicers’ Guide; in each
case as such Agency Guide may be amended from time to time.

“Agency Program” shall mean the specific mortgage-backed securities swap or
purchase program under the relevant Agency Guide or as otherwise approved by the
Agency pursuant to which the Agency Security for a given Transaction is to be
issued.

“Agency Security” shall mean a fully modified pass-through mortgage-backed
certificate guaranteed by Ginnie Mae, a guaranteed mortgage pass-through
certificate issued by Fannie Mae, or a mortgage participation certificate issued
by Freddie Mac, in each case representing or backed by the Pooled Loans which
are the subject of a Transaction. 

“Agency Security Face Amount” shall mean the original unpaid principal balance
of the Agency Security.

“Agency Security Issuance Deadline” shall mean the date by which the Agency
Security must be issued and delivered to Buyer, which, unless otherwise agreed
to by Buyer as provided herein, shall occur no later than the Settlement Date.

“Agreement” shall mean this Master Repurchase Agreement among Buyer, Seller and
Guarantor, dated as of the date hereof, as the same may be further amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

“Anti-Corruption Laws”  shall mean all laws, rules, and regulations of any
jurisdiction applicable to Seller or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” shall have the meaning set forth in Section 12(dd)
hereof.





2

--------------------------------------------------------------------------------

 

 

“Asset Value” shall have the meaning set forth in the Pricing Side Letter.

“Assignment and Acceptance” shall have the meaning set forth in Section 21(a)
hereof.

 “Assignment of Proprietary Lease” shall mean the specific agreement creating a
first lien on and pledge of the Co-op Shares and the appurtenant Proprietary
Lease securing a Co-op Loan.

“Authorized Representative” shall mean, for the purposes of this Agreement only,
an agent or Responsible Officer of Seller, Guarantor and Buyer listed on
Schedule 2 hereto, as such Schedule 2 may be amended from time to time.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) any
day on which banking institutions are authorized or required by law, executive
order or governmental decree to be closed in the State of New York, State of
Texas or State of California or (iii) any day on which the New York Stock
Exchange is closed.

“Buyer” shall mean JPMorgan Chase Bank, National Association, its successors in
interest and assigns, and with respect to Section 7, its participants.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock” shall mean, as to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent equity ownership interests in a Person which
is not a corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, limited partnership,
trust, and any and all warrants or options to purchase any of the foregoing, in
each case, designated as “securities” (as defined in Section 8-102 of the
Uniform Commercial Code) in such Person, including, without limitation, all
rights to participate in the operation or management of such Person and all
rights to such Person’s properties, assets, interests and distributions under
the related organizational documents in respect of such Person.

“Cash Equivalents” shall mean (a) marketable direct obligations with maturities
of 90 days or less after the date of the applicable financial statement
reporting such amount, issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit, time
deposits and eurodollar time deposits with maturities of 90 days or less after
the date of the applicable financial statement reporting such amount and
overnight bank deposits issued by any well-capitalized commercial bank organized
under the laws of the United States of America or any state thereof, having
combined capital and surplus in excess of $500,000,000, and rated at least A-2
by S&P and P-2 by Moody’s, (c) repurchase obligations of any commercial bank
satisfying the requirements of clause (b) of this definition having a term of
not more than seven (7) days with respect to securities issued or fully
guaranteed or insured by the United States





3

--------------------------------------------------------------------------------

 

 

Government and in either case maturing within 90 days of acquisition and (d)
commercial paper (having original maturities of not more than 91 days) of a
domestic issuer rated at least A-1 by S&P and P-1 by Moody’s (e) securities with
maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth, territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth,
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A+ by S&P or A1 by Moody’s or
(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of SEC Rule 2-a7
money market mutual funds rated AAA by Moody’s & S&P that have a maturity of
ninety (90) days or less or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

“Change in Control” shall mean:

(i)     any transaction or event as a result of which Guarantor ceases to own
directly or indirectly 100% of the Capital Stock of Seller;

(ii)     the sale, transfer, or other disposition of all or substantially all of
any Seller’s assets (excluding any such action taken in connection with this
Agreement or any securitization transaction); or

(iii)     the consummation of a merger or consolidation of Guarantor with or
into another entity or any other corporate reorganization (in one transaction or
in a series of transactions), if 50% or more of the combined voting power of the
continuing or surviving entity’s stock outstanding immediately after such
merger, consolidation or such other reorganization is owned by persons who were
not stockholders of Guarantor immediately prior to such merger, consolidation or
other reorganization.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Confidential Information” shall have the meaning set forth in Section 33(b)
hereof.

“Confidential Terms” shall have the meaning set forth in Section 33(a) hereof.

“Co-op” shall mean a private, cooperative housing corporation, having only one
class of stock outstanding, which owns or leases land and all or part of a
building or buildings, including apartments, spaces used for commercial purposes
and common areas therein and whose board of directors authorizes the sale of
stock and the issuance of a Proprietary Lease.

“Co-op Corporation” shall mean, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.

“Co-op Lien Search” shall mean a search for (a) federal tax liens, mechanics’
liens, lis pendens, judgments of record or otherwise against (i) the Co-op
Corporation and (ii)  seller of the





4

--------------------------------------------------------------------------------

 

 

Co-op Unit, (b) filings Uniform Commercial Code financing statements and (c) the
deed of the Co-op Project into the Co-op Corporation.

“Co-op Loan” shall mean a Mortgage Loan secured by the pledge of stock allocated
to a dwelling unit in a residential cooperative housing corporation and
collateral assignment of the related Proprietary Lease.

“Co-op Project” shall mean, with respect to any Co-op Loan, all real property
and improvements thereto and rights therein and thereto owned by a Co-op
Corporation including without limitation the land, separate dwelling units and
all common elements.

“Co-op Shares” shall mean, with respect to any Co-op Loan, the shares of stock
issued by a Co-op Corporation and allocated to a Co-op Unit and represented by a
stock certificates.

“Co-op Unit” shall mean, with respect to any Co-op Loan, a specific unit in a
Co-op Project.

“Costs” shall have the meaning set forth in Section 17(a) hereof.

“Custodial Agreement” shall mean that certain Custodial Agreement dated as of
the date hereof, among Seller, Buyer and Custodian as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Custodian” shall mean Deutsche Bank National Trust Company and any successor
thereto under the Custodial Agreement.

“Cut-off Date” shall mean, with respect to Pooled Loans, the first calendar day
of the month in which the Settlement Date is to occur.

“Cut-off Date Principal Balance” shall mean, with respect to Pooled Loans, the
outstanding principal balance of such Mortgage Loans on the Cut-off Date after
giving effect to payments of principal and interest due on or prior to the
Cut-off Date whether or not such payments are received.

 “Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Due Diligence Cap” shall have the meaning set forth in the Pricing Side Letter.

“Due Diligence Documents” shall have the meaning set forth in Section 20 hereof.

“Due Diligence Review” shall mean the performance by Buyer or its designee of
any or all of the reviews permitted under Section 20 hereof with respect to any
Purchased Assets, Transaction Mortgage Loans,  Guarantor, Seller or Servicer or
subservicer, as desired by Buyer from time to time.





5

--------------------------------------------------------------------------------

 

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

“Electronic Tracking Agreement” shall mean an Electronic Tracking Agreement
among Buyer, Seller, MERS and MERSCORP Holdings, Inc., to the extent applicable
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Eligible Mortgage Loan”  shall mean a Mortgage Loan initially purchased by
Seller that is acceptable to Buyer in its sole and absolute discretion at the
time Buyer enters into the Transaction and thereafter, any Mortgage Loan shall
remain an Eligible Mortgage Loan only so long as it satisfies the criteria set
forth below:

(i)      there is not a material breach of a representation and warranty set
forth on Schedule 1-A with respect to such Transaction Mortgage Loan;

(ii)     the complete Mortgage Loan File has been delivered to the Custodian and
a Participation Certificate has been provided to Buyer;

(iii)    such Mortgage Loan is not a Title I FHA insured mortgage loan;

(iv)    such Mortgage Loan is an Agency Eligible Mortgage Loan;

(v)     such Mortgage Loan shall not be conditioned on Mortgagor’s purchase of
single premium life insurance;

(vi)    such Mortgage Loan is a Pooled Loan; and

(vii)   with respect to any Mortgage Loan, Buyer has not determined that such
Mortgage Loan is not an Eligible Mortgage Loan, as reasonably determined by the
Buyer through its due diligence.

 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor thereto, and the regulations
promulgated and rulings issued thereunder.

“ERISA Affiliate”  shall mean any Person which, together with Seller or
Guarantor is treated, as a single employer under Section 414(b) or (c) of the
Code or solely for purposes of Section 302 of ERISA and Section 412 of the Code
is treated as a single employer described in Section 414 of the Code.

“Escrow Agreement” shall mean that certain Amended and Restated Escrow Agreement
dated as of the date hereof among Deutsche Bank National Trust Company, Buyer,
Seller, Bank of America, N.A., Credit Suisse First Boston Mortgage Capital LLC,
Citibank, N.A., Morgan Stanley Bank, N.A. and Morgan Stanley Mortgage Capital
Holdings LLC, Barclays Bank PLC, Royal Bank of Canada,  as amended, restated,
supplemented or otherwise modified from time to time.

“Event of Default” shall have the meaning set forth in Section 14 hereof.





6

--------------------------------------------------------------------------------

 

 

“Event of ERISA Termination” shall mean (i) with respect to any Plan, a
reportable event, as defined in Section 4043 of ERISA, as to which the PBGC has
not by regulation waived the reporting of the occurrence of such event, or
(ii) the withdrawal of Seller, Guarantor or any ERISA Affiliate thereof from a
Plan during a plan year in which it is a substantial employer, as defined in
Section 4001(a)(2) of ERISA, or (iii) the failure by Seller, Guarantor or any
ERISA Affiliate thereof to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 430 (j) of the Code or Section 303(j) of ERISA, or (iv) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by Seller, Guarantor or any ERISA Affiliate thereof to
terminate any Plan, or (v) the failure to meet the requirements of Section 436
of the Code resulting in the loss of qualified status under Section 401(a)(29)
of the Code, or (vi) the institution by the PBGC of proceedings under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (vii) the receipt by Seller, Guarantor or any ERISA
Affiliate thereof of a notice from a Multiemployer Plan that action of the type
described in the previous clause (vi) has been taken by the PBGC with respect to
such Multiemployer Plan, or (viii) any event or circumstance exists which may
reasonably be expected to constitute grounds for Seller, Guarantor or any ERISA
Affiliate thereof to incur liability under Title IV of ERISA or under Sections
412(b) or 430 (k) of the Code with respect to any Plan.

“Excluded Taxes” shall have the meaning set forth in Section 7(e) hereof.

“Expense Cap” shall have the meaning set forth in the Pricing Side Letter.

“Expenses” shall mean all present and future expenses incurred by or on behalf
of Buyer in connection with this Agreement or any of the other Facility
Documents and any amendment, supplement or other modification or waiver related
hereto or thereto, whether incurred heretofore or hereafter, which expenses
shall include the cost of title, lien, judgment and other record searches,
attorneys’ fees, and costs of preparing and recording any UCC financing
statements or other filings necessary to perfect the security interest created
hereby.

“Facility Documents” shall mean this Agreement, the Pricing Side Letter, the
Guaranty, the Custodial Agreement, each Participation Certificate, the
Electronic Tracking Agreement, if applicable, the Power of Attorney,
Intercreditor Agreement, the Escrow Agreement, the Joint Securities Account
Control Agreement, and other documents entered into from time to time in
connection with this Agreement.

“Fannie Mae” shall mean the Federal National Mortgage Association, or any
successor thereto.

“Fannie Mae Security” shall mean a mortgage backed security guaranteed by Fannie
Mae pursuant to the applicable Agency Guide.

“FDIA” shall have the meaning set forth in Section 34 hereof.

“FDICA” shall have the meaning set forth in Section 34 hereof.





7

--------------------------------------------------------------------------------

 

 

“FHA” shall mean the Federal Housing Administration, an agency within HUD, or
any successor thereto, and including the Federal Housing Commissioner and the
Secretary of HUD where appropriate under the FHA Regulations.

“FHA Approved Mortgagee” shall mean a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and/or service
mortgage loans such as the FHA Loans.

“FHA Loan” shall mean a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

“FHA Mortgage Insurance” shall mean, mortgage insurance authorized under the
National Housing Act, as amended from time to time, and provided by the FHA.

“FHA Mortgage Insurance Contract” shall mean the contractual obligation of the
FHA respecting the insurance of a Mortgage Loan.

“FHA Regulations” shall mean the regulations promulgated by HUD under the
National Housing Act, as amended from time to time and codified in 24 Code of
Federal Regulations, and other HUD issuances relating to FHA Loans, including
the related handbooks, circulars, notices and mortgagee letters.

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to Buyer and the Agency.

“Financial Statements” shall mean the consolidated financial statements of
Seller and Guarantor prepared in accordance with GAAP for the year or other
period then ended. Such financial statements will be audited, in the case of
annual statements, by a nationally recognized public accounting firm.

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation or any
successor thereto.

“Freddie Mac Security” shall mean a mortgage backed security guaranteed by
Freddie Mae pursuant to the applicable Agency Guide.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis, and shall include, without
limitation, the official interpretations thereof by the Financial Accounting
Standards Board, its predecessors and successors.

“Ginnie Mae” shall mean the Government National Mortgage Association, or any
successor thereto.





8

--------------------------------------------------------------------------------

 

 

“Ginnie Mae Security” shall mean a mortgage backed security guaranteed by Ginnie
Mae pursuant to the applicable Agency Guide.

“GLB Act” shall have the meaning set forth in Section 33 hereof.

“Governmental Authority” shall mean any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) having jurisdiction over
such Person or its business or assets and exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any corporation, partnership or other entity directly or indirectly owned by
or controlled by the foregoing.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.  The terms “Guarantee” and “Guaranteed”
used as verbs shall have correlative meanings.

“Guarantor” shall mean Private National Mortgage Acceptance Company, LLC, its
successors in interest and assigns.

“Guaranty” shall mean that certain Guaranty made by the Guarantor in favor of
Buyer, dated as of the date hereof, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“HUD” shall mean the Department of Housing and Urban Development or any
successor department or agency.

“Income”  shall mean all principal and interest received with respect to the
Purchased Assets and Mortgage Loans, including all sale, refinance (excluding
proceeds relating to origination fees), insurance proceeds of any kind,
including FHA insurance, VA guarantee or USDA guarantee, all interest payments,
dividends or other distributions payable thereon;  provided that, Income does
not include any escrow withholds or escrow payments relating to any Purchased
Asset.

“Indebtedness” shall mean, with respect to any Person: (a) all indebtedness or
other obligations of such Person (and, if applicable, that Person’s
Subsidiaries, on a consolidated basis) that, in accordance to GAAP, should be
included in determining total liabilities as shown on the liabilities side of a
balance sheet of such Person as of such date of determination; and (b) all
indebtedness or other obligations of such Person (and, if applicable, that
Person’s Subsidiaries, on





9

--------------------------------------------------------------------------------

 

 

a consolidated basis) for borrowed money or for the deferred purchase price of
Property or services; provided,  that,  for purposes of this Agreement, there
shall be excluded from Indebtedness on any date of determination loan loss
reserves, deferred taxes arising from capitalized excess service fees, operating
leases and Qualified Subordinated Debt.

“Indemnified Party” shall have the meaning set forth in Section 17 hereof.

“Initial Remittance Date” shall have the meaning set forth in Section 5(b)
hereof.

“Insolvency Event” shall mean, for any Person:

(i)     that such Person or any Affiliate shall discontinue or abandon operation
of its business; or

(ii)    that such Person or any Affiliate shall fail generally to, or admit in
writing its inability to, pay its debts as they become due; or

(iii)    a proceeding shall have been instituted in a court having jurisdiction
in the premises seeking a decree or order for relief in respect of such Person
or any Affiliate in an involuntary case under any applicable bankruptcy,
insolvency, liquidation, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, trustee,
custodian, sequestrator, conservator or other similar official of such Person or
any Affiliate, or for any substantial part of its property, or for the
winding-up or liquidation of its affairs and such proceeding has not been stayed
or dismissed within thirty (30) days; or

(iv)    the commencement by such Person or any Affiliate of a voluntary case
under any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, or such Person’s or any Affiliate’s consent to the entry of
an order for relief in an involuntary case under any such Law, or consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator, conservator or other similar official of such
Person, or for any substantial part of its property, or any general assignment
for the benefit of creditors; or

(v)     that such Person or any Affiliate shall become insolvent; or

(vi)    if such Person or any Affiliate is a corporation, such Person or any
Affiliate, or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the actions set
forth in the preceding clauses (i), (ii), (iii), (iv) or (v).

“Intercreditor Agreement” shall mean that certain Third Amended and Restated
Intercreditor Agreement dated as of the date hereof among Buyer, Seller, Bank of
America, N.A., Credit Suisse First Boston Mortgage Capital LLC, Citibank, N.A.,
Morgan Stanley Bank, N.A. and Morgan Stanley Mortgage Capital Holdings LLC,
Barclays Bank PLC, Royal Bank of Canada as amended, restated, supplemented or
otherwise modified from time to time.





10

--------------------------------------------------------------------------------

 

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, including all rules and regulations promulgated thereunder.

“ISDA” shall mean that certain ISDA 1992 Master Agreement, together with the
Credit Support Annex, dated as of July 21, 2014, among Buyer and Seller, as
amended or superseded from time to time.

“Joint Securities Account Control Agreement” shall mean that certain Third
Amended and Restated Joint Securities Account Control Agreement dated as of the
date hereof among Deutsche Bank National Trust Company, Buyer, Seller, Bank of
America, N.A., Credit Suisse First Boston Mortgage Capital LLC, Citibank, N.A.,
Morgan Stanley Bank, N.A. and Morgan Stanley Mortgage Capital Holdings LLC,
Barclays Bank PLC, Royal Bank of Canada, as amended, restated, supplemented or
otherwise modified from time to time.

“LIBOR Rate” shall mean, with respect to each day or portion thereof, the rate
of interest appearing on Reuters ICE Libor Rates Page LIBOR01 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Buyer from time to
time for purposes of providing quotations of interest rates applicable to U.S.
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, on that day, as the rate for delivery on that day of one (1) month
U.S. dollar deposits, and in an amount comparable to the amount of the Purchase
Price of Transactions to be outstanding on such day.  In the event that such
rate is not available at such time for any reason, then LIBOR Rate for the
relevant day shall be the rate at which one (1) month U.S. dollar deposits are
offered by the principal London office of Buyer in immediately available funds
in the London interbank market at approximately 11:00 a.m. London time on that
day, and in an amount comparable to the amount of the Purchase Price of
Transactions to be outstanding on such day.

“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

“Liquidity” shall mean, as of any date of determination, for any Person, the sum
of (i) such Person’s unrestricted and unencumbered cash and (ii) such Person’s
unrestricted and unencumbered Cash Equivalents (but excluding any restricted
cash or cash pledged to third parties) at such time plus, with respect to any
Purchased Assets then subject to outstanding Transactions, the excess, if any,
of (x) the sum of the Asset Value of all Transaction Mortgage Loans pursuant to
the terms hereof over (y) the aggregate Purchase Price of all Transactions as of
such date of determination.

“Margin Call” shall have the meaning set forth in Section 4(b) hereof.

“Margin Deficit” shall have the meaning set forth in Section 4(b) hereof.

“Margin Deficit Payment” shall have the meaning set forth in Section 4(b)
 hereof.

“Market Value” shall mean, as of any date with respect to any Purchased Asset,
the price at which such Purchased Asset could readily be sold as determined by
Buyer in its good faith sole discretion.





11

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of Seller,
Guarantor or any Affiliate, (b) the ability of Seller, Guarantor or any
Affiliate to perform its obligations under any of the Facility Documents to
which it is a party, (c) the validity or enforceability of any of the Facility
Documents, (d) the rights and remedies of Buyer or any Affiliate under any of
the Facility Documents, (e) the timely payment of any amounts payable under the
Facility Documents, or (f) the Asset Value of the Purchased Assets and
Transaction Mortgage Loans taken as a whole; in each case as determined by Buyer
in its sole and good faith discretion.

“Maximum Purchase Price” shall mean FIVE HUNDRED MILLION DOLLARS ($500,000,000).

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

“MERS Mortgage Loan” shall mean any Mortgage Loan registered with MERS on the
MERS System.

“MERS System” shall mean the system of recording transfers of mortgages
electronically maintained by MERS.

“MIN” shall mean the mortgage identification number for any MERS Mortgage Loan.

 “Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.

“Moody’s” shall mean Moody’s Investor’s Service, Inc. or any successors thereto.

“More Favorable Agreement” shall have the meaning set forth in Section 13(y).

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first lien on
real property and other property and rights incidental thereto; unless such
Mortgage is granted in connection with a Co-op Loan, in which case the first
lien position is in Co-op Shares of the subject Co-op Corporation and in the
tenant’s rights in the Proprietary Lease relating to such stock.

“Mortgage Loan” shall mean a mortgage loan that is secured by a Mortgage on a
one- to four-family residence and is an Agency Eligible Mortgage Loan.

“Mortgage Loan Documents” shall mean, with respect to a Mortgage Loan, each of
the documents comprising the Mortgage Loan File for such Mortgage Loan, as more
fully set forth in the Custodial Agreement.

 “Mortgage Loan File” shall mean, with respect to a Mortgage Loan, the documents
and instruments relating to such Mortgage Loan as set forth in the Custodial
Agreement.





12

--------------------------------------------------------------------------------

 

 

“Mortgage Loan Schedule” shall mean with respect to any Transaction as of any
date, a Mortgage Loan Schedule in the form of a computer tape or other
electronic medium generated by Seller and delivered to Buyer and the Custodian,
which provides information (including, without limitation, the information set
forth on Exhibit G attached hereto) relating to the Mortgage Loans in a format
acceptable to Buyer.

“Mortgage Note” shall mean the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.

“Mortgaged Property” shall mean the residential one to four family real property
or other Co-op collateral securing repayment of the debt evidenced by a Mortgage
Note.

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.

“MSFTA” shall mean the Master Securities Forward Transaction Agreement, dated as
of October 26, 2012, between PennyMac Loan Services, LLC and J.P. Morgan
Securities LLC, as the same may be amended or replaced from time to time.

 “Multiemployer Plan” shall mean, with respect to any Person, a “multiemployer
plan” as defined in Section 3(37) of ERISA which is or was at any time during
the current year or the immediately preceding five years contributed to (or
required to be contributed to) by such Person or any ERISA Affiliate thereof on
behalf of its employees and which is covered by Title IV of ERISA.

“Net Income” shall mean, for any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

“Non-Excluded Taxes” shall have the meaning set forth in Section 7(a) hereof.

“Non-Exempt Buyer” shall have the meaning set forth in Section 7(e) hereof.

“Obligations”  shall mean (a) Seller’s obligation to pay the Repurchase Price on
the Repurchase Date and other obligations and liabilities of Seller to Buyer,
arising under, or in connection with, the Facility Documents, whether now
existing or hereafter arising; (b) any and all reasonable third-party
out-of-pocket sums paid by Buyer pursuant to the Facility Documents in order to
preserve any Purchased Assets, Transaction Mortgage Loans, or its interest
therein; (c) in the event of any proceeding for the collection or enforcement of
any of Seller’s Indebtedness, obligations or liabilities referred to in clause
(a), the reasonable third-party out-of-pocket expenses of retaking, holding,
collecting, preparing for sale, selling or otherwise disposing of or realizing
on any Purchased Assets or Transaction Mortgage Loan, or of any exercise by
Buyer or any Affiliate of Buyer of its rights under the Facility Documents,
including without limitation, reasonable attorneys’ fees and disbursements and
court costs; and (d) all of Seller’s indemnity obligations to Buyer pursuant to
the Facility Documents.

“OFAC-Administered Sanctions” shall have the meaning set forth in Section 12(ee)
hereof.

“Optional Repurchase Date” shall have the meaning set forth in Section 3(d)
hereof.





13

--------------------------------------------------------------------------------

 

 

“Other Taxes” shall have the meaning set forth in Section 7(b) hereof.

“Participation Certificate” shall mean a certificate issued in the name of Buyer
and delivered to Custodian by Seller in connection with the Pooled Loans subject
to a Transaction, substantially in the form attached as an exhibit to the
Custodial Agreement, such certificate to evidence the entire (100%) beneficial
ownership interest in the related Pooled Loans.

“Participation Interests” shall mean, with respect to a Transaction Mortgage
Loan, all of the economic, beneficial and equitable ownership interests
(together with the related Servicing Rights) therein that are issued by the
Seller, which Participation Interest shall be evidenced by a Participation
Certificate.

“Payment Account” shall have the meaning set forth in Section 9(a) hereof.

 “Payment Date” shall mean the 5th day of each month, or if such date is not a
Business Day, the next succeeding Business Day.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Pension Protection Act” shall mean the Pension Protection Act of 2006.

“Periodic Advance Repurchase Payment” shall have the meaning set forth in
Section 5(a) hereof.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof) including, but not limited to, Seller.

“Plan” shall mean, with respect to Seller or Guarantor, any employee benefit or
similar plan that is or was at any time during the current year or immediately
preceding five years established, maintained or contributed to by Seller,
Guarantor or any ERISA Affiliate thereof and that is covered by Title IV of
ERISA, other than a Multiemployer Plan.

“Pooled Loan” shall mean any Mortgage Loan that is subject to a Transaction
hereunder and is part of a pool of Mortgage Loans certified by the Custodian to
the Agency for the purpose of being swapped for an Agency Security backed by
such pool, in each case, in accordance with the terms of guidelines issued by
the Agency.

“Pooled Loan Ownership Interest” shall mean all right, title and interest of
Seller in and to (A) the Participation Certificate and a 100% undivided
beneficial ownership interest in the related Transaction Mortgage Loans subject
to such Participation Certificate, (B) all servicing rights related to the
related Transaction Mortgage Loans, (C) any payments or proceeds under any
related primary insurance, hazard insurance and FHA insurance policies and VA
guarantees (if any) or otherwise and (D) the Mortgage Loan Documents, Mortgage
Files and Servicing Files.





14

--------------------------------------------------------------------------------

 

 

“Pooling Documents” shall mean each of the original schedules, forms and other
documents (other than the Mortgage Loan Documents) required to be delivered by
or on behalf of Seller with respect to a Pooled Loan to the relevant Agency
and/or the Buyer and/or the Custodian, as further described in the Custodial
Agreement.

“Post-Default Rate” shall have the meaning set forth in the Pricing Side Letter.

“Power of Attorney” shall mean a power of attorney substantially in the form of
Exhibit H hereof.

“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by multiplying daily application of the
Pricing Rate (or, during the continuation of an Event of Default, by daily
application of the Post-Default Rate) for such Transaction and the Purchase
Price for such Transaction calculated daily on a 360 day per year basis for the
actual number of days during the period commencing on (and including) the
anticipated Settlement Date for the Pooled Loans subject to such Transaction and
ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential previously paid by Seller to Buyer with respect to such
Transaction).

“Pricing Rate” shall have the meaning set forth in the Pricing Side Letter.

“Pricing Side Letter” shall mean that certain letter agreement among Buyer,
Seller and Guarantor, dated as of the date hereof, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Pricing Spread” shall have the meaning set forth in the Pricing Side Letter.

“Prohibited Person” shall have the meaning set forth in Section 12(ee) hereof.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Proprietary Lease” shall mean the lease on a Co-op Unit evidencing the
possessory interest of the owner in the Co-op Shares in such Co-op Unit.

“Purchase Date”  shall mean, with respect to each Transaction, the date on which
each applicable Purchased Asset is sold by Seller to Buyer hereunder.

“Purchase Price” shall have the meaning set forth in the Pricing Side Letter.

“Purchase Price Percentage” shall have the meaning set forth in the Pricing Side
Letter.

“Purchased Asset” shall mean any Participation Certificate and the Repurchase
Assets related to such Participation Certificate, in each case, transferred by
Seller to Buyer in a Transaction hereunder.

“Qualified Subordinated Debt” shall mean, with respect to any Person, all
unsecured Indebtedness of such Person, for borrowed money, that is, by its terms
or by the terms of a





15

--------------------------------------------------------------------------------

 

 

subordination agreement (which terms shall have been approved by Buyer), in form
and substance satisfactory to Buyer, effectively subordinated in right of
payment to all other present and future obligations and all indebtedness of such
Person, of every kind and character, owed to Buyer and which terms or
subordination agreement, as applicable, include, among other things, standstill
and blockage provisions approved by Buyer, restrictions on amendments without
the consent of Buyer, non-petition provisions and maturity date or dates for any
principal thereof at least 395 days after the date hereof.

“Recognition Agreement” shall mean, an agreement among a Co-op Corporation, a
lender and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Co-op Loan, and
(ii) make certain agreements with respect to such Co-op Loan.

“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other Person or entity with respect to a Transaction
Mortgage Loan. Records shall include the Mortgage Notes, any Mortgages, the
Mortgage Loan Files, the credit files related to the Transaction Mortgage Loan
and any other instruments necessary to document, manage or service a Mortgage
Loan.

“Register” shall have the meaning set forth in Section 22 hereof.

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“Release Price” shall mean with respect to each Purchased Asset or Transaction
Mortgage Loan, the sum of (a) the outstanding Purchase Price for such Purchased
Asset, and (b) accrued unpaid Price Differential (in excess of the Present Value
Adjustment) related to such Purchased Asset or Transaction Mortgage Loan, as
applicable, in each case, as of the date of such determination.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .24, .26, .27 or .28 of PBGC Reg.  § 4043.

“Reporting Date” shall mean the Business Day preceding each Payment Date.

“Repurchase Assets” shall have the meaning provided in Section 8 hereof.

“Repurchase Date” shall mean the date, including any Optional Repurchase Date,
on which the Seller is to repurchase the Purchased Assets from Buyer on the
Termination Date, including any date determined by application of the provisions
of Sections 3 or 15, or the date identified to Buyer by the Seller as the date
that the related Purchased Asset or Transaction Mortgage Loan is to be sold
pursuant to a Take-out Commitment; provided that in no event shall the
Repurchase Date with respect to any Repurchase Assets be later than the
Termination Date.





16

--------------------------------------------------------------------------------

 

 

“Repurchase Price” shall mean an amount equal to the Release Price for the
Purchased Assets  or Transaction Mortgage Loan subject to a Transaction
hereunder.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, procedure or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject. 

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person or any other officer authorized to act on such officer’s behalf as
demonstrated by a certificate of corporate resolution or similar document and an
incumbency certificate delivered to Buyer.

“S&P” shall mean Standard & Poor’s Ratings Services, or any successors thereto.

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person  listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 “SEC” shall mean the Securities and Exchange Commission.

“Section 7 Certificate” shall have the meaning set forth in Section 7(e)(ii)
hereof.

“Securities Account” shall mean the “Joint Securities Account” as defined in the
Joint Securities Account Control Agreement.

“Securities Issuance Failure” shall mean the failure of the Agency Security to
be issued for any reason whatsoever on or before the Agency Security Issuance
Deadline, or a prior good faith determination by Seller or Buyer that such
Agency Security will not be issued on or before such time.





17

--------------------------------------------------------------------------------

 

 

“Seller” shall mean PennyMac Loan Services, LLC, and/or any successors in
interest thereto.

“Servicer” shall mean PennyMac Loan Services, LLC, or any other servicer
approved by Buyer in its good faith discretion or otherwise appointed by Buyer
pursuant to Section 18 hereof.

“Servicing File” shall mean with respect to each Mortgage Loan, the file
retained by the Servicer consisting of all documents that a prudent servicer
would have, including copies (electronic or otherwise) of the Mortgage Loan
Documents, and all documents necessary to document and service the Mortgage
Loans.

“Servicing Rights” shall mean contractual, possessory or other rights to
administer or service a Transaction Mortgage Loan subject to an outstanding
Transaction hereunder or to possess related Records.  The parties hereto
acknowledge that servicing rights and Records with respect to the Transaction
Mortgage Loans serviced by Servicer have been conveyed to the Buyer together
with the related Mortgage Loan and, as such, the Transaction Mortgage Loans are
conveyed on a “servicing released” basis.

“Settlement Date” shall mean, with respect to Pooled Loans subject to a
Transaction, that date specified as the contractual delivery and settlement date
in the related Take-out Commitment pursuant to which Buyer has the right to
deliver Agency Securities to the Take-out Investor.

“Single-Employer Plan” shall mean a single-employer plan as defined in
Section 4001(a)(15) of ERISA which is subject to the provisions of Title IV of
ERISA.

“SIPA” shall have the meaning set forth in Section 35(a) hereof.

“Stock Certificate” shall mean, with respect to a Co-op Loan, the certificate
evidencing ownership of the Co-op Shares issued by the Co-op Corporation.

“Stock Power” shall mean, with respect to a Co-op Loan, an assignment of the
Stock Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.

 “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“Take-out Commitment” shall mean a trade confirmation from the Take-out Investor
to Seller confirming the details of a forward trade between the Take-out
Investor (as buyer) and Seller (as seller) constituting a valid, binding and
enforceable mandatory delivery commitment by a Take-out Investor to purchase on
the Settlement Date and at a given Take-out Price the principal amount of the
Agency Security described therein.





18

--------------------------------------------------------------------------------

 

 

 “Take-out Commitment Assignment” shall mean an assignment executed by Seller,
whereby Seller irrevocably assigns its rights but not its obligations under the
Take-out Commitment, and which Trade Assignment shall be substantially in the
form and content of Exhibit E hereto.

“Take-out Investor” shall mean any member of the MBS Securities Clearing
Corporation or any Person who clears through a MBS Securities Clearing
Corporation member with a comparison and netting agent agreement in place with
such MBS Securities Clearing Corporation member, which has been previously
approved, and not subsequently disapproved, by Buyer.

“Take-out Price” shall mean, as to each Take-out Commitment, the purchase price
(expressed as a percentage of par) set forth therein.

“Tangible Net Worth” shall mean, for any Person as of a particular date,

(a)     all amounts which would be included under shareholder’s or member’s
equity on a balance sheet of such Person at such date, determined in accordance
with GAAP, less

(b)     (i) amounts owing to such Person from Affiliates, or from officers,
employees, shareholders or other Persons similarly affiliated with such Person,
and (ii) intangible assets that would be deemed by Buyer to be unacceptable in
calculating tangible net worth, which, for the avoidance of doubt, shall not
include the aggregate book value of capitalized mortgage servicing rights and
excess capitalized servicing rights.

“Taxes” shall have the meaning set forth in Section 7(a) hereof.

“Termination Date” shall mean October 31, 2017 or such date as determined by
Buyer pursuant to its rights and remedies under this Agreement.

“Termination Event” shall have the meaning set forth in Section 16 hereof.

“Total Liabilities” shall mean all liabilities of Seller and its Subsidiaries
including all contingent liabilities and obligations (including recourse
servicing, recourse sale and other recourse obligations, and guarantee,
indemnity and mortgage loan repurchase obligations), less Non-Recourse Debt and
any debt classified as intercompany debt that is eliminated on the accompanying
consolidated financial statements of Guarantor and its Subsidiaries.

“Trade Assignment” shall mean an assignment by Seller to Buyer of a forward
trade between a Take-out Investor and Seller with respect to an Agency Security
related to Pooled Loans substantially in the form of Exhibit E hereto.

“Transaction” shall have the meaning set forth in Section 1 hereof.

“Transaction Mortgage Loan” shall mean a Mortgage Loan which is subject to a
Participation Certificate.

“Transaction Request” shall mean a request from Seller to Buyer to enter into a
Transaction.





19

--------------------------------------------------------------------------------

 

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Repurchase Assets or the
continuation, renewal or enforcement thereof is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

“USDA” shall mean the United States Department of Agriculture or any successor
thereto.

“USDA Loan” shall mean a first lien Mortgage Loan originated in accordance with
the criteria in effect at the time of origination and established by and
guaranteed by the USDA.

“USDA Regulations” shall mean the regulations promulgated by the USDA under the
Helping Families Save Their Homes Act of 2009, as amended from time to time and
codified in 7 Code of Federal Regulations, and other USDA issuances relating to
USDA Loans, including the related handbooks, circulars, notices and mortgagee
letters.

“VA” shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

“VA Approved Lender” shall mean a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

“VA Loan” shall mean a Mortgage Loan which is subject of a VA Loan Guaranty
Agreement as evidenced by a loan guaranty certificate, or a Mortgage Loan which
is a vendor loan sold by the VA.

“VA Loan Guaranty Agreement” shall mean the obligation of the United States to
pay a specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

“VA Regulations” shall mean the regulations promulgated by the U.S. Department
of Veterans Affairs and codified in 38 Code of Federal Regulations, and other
U.S. Department of Veterans Affairs issuances relating to VA Loans, including
the related handbooks, circulars, notices and mortgagee letters.

Section 3.     Initiation; Termination. 

 

(a)     Conditions Precedent to Initial Transaction.  Buyer’s agreement to enter
into the initial Transaction hereunder is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
condition precedent that Buyer shall have received from Seller any fees and
expenses payable hereunder, and all of the following documents, each of which
shall be satisfactory to Buyer and its counsel in form and substance:

(i)       Facility Documents.  The Facility Documents, duly executed by the
parties thereto;





20

--------------------------------------------------------------------------------

 

 

(ii)      Opinions of Counsel.  (A) A security interest, general corporate and
enforceability opinion or opinions of counsel to Seller and Guarantor, including
an Investment Company Act opinion indicating that it is not necessary to
register Seller under the Investment Company Act; and (B) a Bankruptcy Code
opinion of outside counsel to Seller and Guarantor with respect to the matters
outlined in Section 34 hereof;

(iii)      Seller and Guarantor Organizational Documents.  A certificate of
corporate existence of Seller and Guarantor delivered to Buyer prior to the
Effective Date and certified copies of the charter and by-laws (or equivalent
documents) of Seller and Guarantor and of all corporate or other authority for
Seller and Guarantor with respect to the execution, delivery and performance of
the Facility Documents and each other document to be delivered by Seller and
Guarantor from time to time in connection herewith;

(iv)      Good Standing Certificate.  A certified copy of a good standing
certificate from the jurisdiction of organization of Seller and Guarantor, dated
as of no earlier than the date ten (10) Business Days prior to the Purchase Date
with respect to the initial Transaction hereunder;

(v)        Incumbency Certificate.  An incumbency certificate of the corporate
secretary of Seller and Guarantor, certifying the names, true signatures and
titles of the representatives duly authorized to request transactions hereunder
and to execute the Facility Documents;

(vi)       Security Interest.  Evidence that all other actions necessary or, in
the opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Assets and other Repurchase Assets have been taken, including, without
limitation, UCC searches and duly authorized and filed Uniform Commercial Code
financing statements on Form UCC-1;

(vii)      Reserved;  

(viii)     Fees and Expenses.  Buyer shall have received all fees and expenses
of counsel to Buyer as contemplated by Sections 11 and 17(b) hereof;

(ix)       Insurance.  Evidence that Seller has added Buyer as an additional
loss payee under their Fidelity Insurance;

(x)        Other Documents.  Such other documents as Buyer may reasonably
request, in form and substance reasonably acceptable to Buyer.

(b)       Conditions Precedent to all Transactions.  Upon satisfaction of the
conditions set forth in this Section 3(b), Buyer may enter into a Transaction
with Seller. Buyer’s entering into each Transaction (including the initial
Transaction) is subject to the satisfaction of the following further conditions
precedent, both immediately prior to entering into such Transaction and also
after giving effect thereto to the intended use thereof:

(i)     Reserved;





21

--------------------------------------------------------------------------------

 

 

(ii)     Due Diligence Review.  Without limiting the generality of Section 20
hereof, Buyer shall have completed, to its satisfaction, its due diligence
review of the related Mortgage Loans, Seller, Guarantor and the Servicer;

(iii)     No Default or Termination Event. No Default or Event of Default or
Termination Event shall have occurred and be continuing under the Facility
Documents;

(iv)     Delivery of Participation Certificate; CUSIP. Buyer shall have received
a facsimile copy of the original Participation Certificate fully completed by
Seller and authenticated by Custodian and each such Participation Certificate
shall be identified with a unique CUSIP;

(v)     Representations and Warranties.  Both immediately prior to the
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller and Guarantor in
Section 12 hereof, shall be true, correct and complete on and as of such
Purchase Date in all material respects with the same force and effect as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date);

(vi)     Maximum Purchase Price.  After giving effect to the requested
Transaction, the aggregate outstanding Purchase Price for all Purchased Assets
subject to then outstanding Transactions under this Agreement shall not exceed
the Maximum Purchase Price;

(vii)     No Margin Deficit. After giving effect to the requested Transaction,
the Asset Value of all Purchased Assets equals or exceeds the aggregate Purchase
Price of such Transactions;

(viii)    Transaction Request.  On or prior to 2:00  p.m. (New York City time)
on the related Purchase Date, the Seller shall have delivered to Buyer (a) a
Transaction Request, and (b) a Mortgage Loan Schedule.

(ix)     Delivery of Mortgage Loan File.  The Seller shall have delivered to the
Custodian the Mortgage Loan File with respect to each Transaction Mortgage Loan
subject to the related Participation Certificate;

(x)     Compliance with Applicable Law.  Buyer shall not have determined that
any Requirement of Law or the interpretation or administration of any
Requirement of Law applicable to Buyer has made it unlawful for Seller or Buyer
to enter into the Transaction;

(xi)     No Material Adverse Change.  None of the following shall have occurred
and/or be continuing:

(A)     an event or events shall have occurred in the good faith determination
of Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by securities





22

--------------------------------------------------------------------------------

 

 

or an event or events shall have occurred resulting in Buyer not being able to
finance Mortgage Loans through the “repo market” or “lending market” with
traditional counterparties at rates which would have been reasonable prior to
the occurrence of such event or events; or

(B)     an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by mortgage loans or an
event or events shall have occurred resulting in Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

(C)     there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement; or

(D)     there shall have occurred (i) a material change in financial markets, an
outbreak or escalation of hostilities or a material change in national or
international political, financial or economic conditions; (ii) a general
suspension of trading on major stock exchanges or suspension of trading in
stock; or (iii) a disruption in or moratorium on commercial banking activities
or securities settlement services.

(xii)     Certification.  Each Transaction Request delivered by Seller hereunder
shall constitute a certification by Seller that all the conditions set forth in
this Section 3(b) (other than Section 3(b)(xi) hereof)  have been satisfied
(both as of the date of such notice or request and as of Purchase Date).

(xiii)     Timing.  The proposed Purchase Date shall occur at least two  (2)
Business Days prior to the related Settlement Date.

(xiv)     Take-out Commitment.  Buyer shall have received a copy of the Take-out
Commitment covering in the aggregate an amount no less than the Agency Security
Face Amount;

(xv)     Take-out Commitment Assignment. Buyer shall have received the Take-out
Commitment Assignment(s), duly executed by Seller, on or prior to each Purchase
Date together with appropriate instructions sufficient to ensure that Buyer can
obtain the consent of each Take-out Investor to the assignment of the Take-out
Commitment;

(xvi)     Pooling Documents. Buyer shall have received such copies of the
relevant Pooling Documents (the originals of which shall have been delivered to
the Agency) as Buyer may request from time to time;

(xvii)     Warehouse Lender. Buyer shall have received an electronic mail
confirmation from any warehouse lender of Seller having a security interest in
the





23

--------------------------------------------------------------------------------

 

 

Mortgage Loans, addressed to Buyer, releasing any and all right, title and
interest in such Mortgage Loans, substantially in the form of an exhibit to the
Custodial Agreement;

(c)       Initiation. 

(i)     The Seller shall deliver a Transaction Request to Buyer on or prior to
the date and time set forth in Section 3(b)(viii) prior to entering into any
Transaction.  Such Transaction Request shall include a Mortgage Loan Schedule
with respect to the Transaction Mortgage Loans to be made subject to such
requested Transaction and shall set forth (A) the Purchase Date, (B) the
Purchase Price, (C) the Repurchase Date, if applicable, (D) the Pricing Rate
applicable to the Transaction, and (E) the applicable Purchase Price
Percentages.  If each of the conditions precedent in this Section 3 hereof have
been met as determined by Buyer, Buyer may, in its sole discretion, fund the
related Purchase Price on the requested Purchase Date and such funding shall be
deemed to be Buyer’s acceptance of the terms of the proposed Transaction set
forth in the Transaction Request.

(ii)     The Repurchase Date for each Transaction shall not be later than the
Termination Date.

(iii)     Each Transaction Request, together with this Repurchase Agreement,
shall be conclusive evidence of the terms of the Transaction(s) covered
thereby. 

(iv)     Subject to the terms and conditions of this Agreement, Seller may sell,
repurchase and resell Eligible Mortgage Loans.

(v)     In connection with each Transaction, Seller shall cause a fully executed
and completed Participation Certificate to be issued and delivered to the
Custodian for authentication and delivery of a copy thereof to Buyer on or
before the Purchase Date.  Pursuant to the Custodial Agreement, Custodian shall
hold the Participation Certificate for the exclusive use and benefit of Buyer,
as Buyer’s bailee, and shall deliver a facsimile copy of the Participation
Certificate to Buyer upon authentication.  The Participation Certificate shall
evidence the entire Pooled Loan Ownership Interest in the Pooled Loan.  The
Participation Certificate shall, by its terms, cease to evidence a Pooled Loan
Ownership Interest (i) (A) with respect to any Agency Security issued by Ginnie
Mae, when Buyer is registered as the registered owner of such Security on Ginnie
Mae's central registry and (B) with respect to any Agency Security issued by
Fannie Mae or Freddie Mac, the later to occur of (x) the issuance of the related
Agency Security and (y) the transfer of all of the right, title and ownership
interest in that Agency Security to Buyer or its designee; or (ii) in the event
of a Securities Issuance Failure, a purchase of the entire Participation
Certificate by Seller in an amount equal to the Repurchase Price.

(vi)     In the event that Buyer rejects a Transaction Request for any reason
and/or does not transmit the Purchase Price, (i) any Participation Certificate
delivered to Custodian in anticipation of such purchase shall automatically be
null and void and shall be returned by Custodian to Seller and (ii) if Buyer
shall nevertheless receive any portion





24

--------------------------------------------------------------------------------

 

 

of the related Take-out Price, Buyer shall pay such Take-out Price to Seller in
accordance with Seller’s Wire Instructions on the date of receipt thereof by
Buyer if Buyer receives such portion of the Take-out Price prior to 1:00 p.m.,
New York City time and otherwise, on the next Business Day.

(vii)     Upon Buyer’s receipt of the Participation Certificate in accordance
with the Custodial Agreement and subject to the provisions of this Section 3,
the Purchase Price will then be made available to the Seller by Buyer
transferring, via wire transfer, in the aggregate amount of such Purchase Price
in funds immediately available.

(viii)     The terms and conditions of the purchase of each Participation
Certificate shall be as set forth in this Agreement and in each Participation
Certificate.  Each Participation Certificate shall be deemed to incorporate, and
Seller shall be deemed to make as of the applicable dates specified herein, for
the benefit of Buyer, the representations and warranties set forth herein in
respect of such Participation Certificate and the Mortgage Loans evidenced by
such Participation Certificate.

(ix)     Buyer and any transferee under the Participation Certificate shall be
entitled during the term in which a Participation Certificate remains in force
and effect to sell, transfer, assign, pledge, or otherwise dispose of such
Participation Certificate in accordance with the terms of the Custodial
Agreement, all without the consent of Seller.  Seller agrees to treat any
registered holder of the Participation Certificate as the sole beneficial owner
of the Pooled Loans evidenced thereby, all as further provided in the Custodial
Agreement.

(d)     Repurchase.  

(i)     Optional Repurchase.  Unless an Event of Default has occurred or there
is an outstanding Margin Deficit,  the Seller may repurchase a Participation
Certificate in whole without penalty or premium on any date.  If Seller intends
to make such a repurchase, Seller shall give one (1) Business Day’s prior
written notice in the form of Exhibit I attached hereto to Buyer, designating
the Participation Certificate to be repurchased and identifying the related
Transaction Mortgage Loans.  If such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein (each, an
“Optional Repurchase Date”), and, on receipt, such amount shall be applied to
the Repurchase Price for the designated Participation Certificate and
Transaction Mortgage Loans.  The Seller shall pay such amount and cause its
designee to take physical possession of the Participation Certificate and
Transaction Mortgage Loans (including the Custodian) and shall take
re-assignment of the Takeout Commitment at Seller’s expense on the related
Optional Repurchase Date.  Immediately following receipt of such payment by
Buyer, the related Participation Certificate and Transaction Mortgage Loans
shall cease to be subject to this Agreement and the other Facility Documents,
and Buyer shall be deemed to have released all of its interests in such
Participation Certificate and Transaction Mortgage Loans without further action
by any Person and shall direct Custodian to release the related Participation
Certificate and Transaction Mortgage Loans to the Seller or its designee
pursuant to the Custodial Agreement.





25

--------------------------------------------------------------------------------

 

 

(ii)     Mandatory Repurchase.  On the Repurchase Date, termination of the
Transaction will be effected by reassignment to the Seller or its designee of
the Participation Certificate or Transaction Mortgage Loans (and any Income in
respect thereof received by Buyer not previously credited or transferred to, or
applied to the obligations of, the Seller pursuant to Section 5 hereof) against
the simultaneous transfer of the Repurchase Price to an account of Buyer.  The
Seller is obligated to obtain the Participation Certificate and Mortgage Loan
Files from Buyer or its designee (including the Custodian) at Seller’s expense
on the Repurchase Date. In lieu of the foregoing, Seller may substitute an
Agency Security for the Participation Certificate and thereafter cause the sale
thereof under the Take-out Commitment on or prior to the Repurchase Date and
shall cause the Take-out Investor to transfer the Repurchase Price directly to
an account of Buyer.

(iii)     Surrender.  Upon sale or other disposition as contemplated herein,
Buyer (or a subsequent registered holder of a Participation Certificate) shall
surrender the Participation Certificate (to the extent in its possession) to
Custodian upon the earliest to occur of (i) the sale or transfer of such
Participation Certificate and (ii) the assignment and delivery to Buyer of the
entire Pooled Loan Ownership Interest.

Section 4.     Margin Amount Maintenance.

(a)     Buyer shall determine the Asset Value of the Transaction Mortgage Loans
at such intervals as determined by Buyer in its sole good faith discretion.

(b)     If at any time the aggregate Asset Value of all related Transaction
Mortgage Loans subject to all Transactions is less than the aggregate Purchase
Price for all such Transactions (a “Margin Deficit”), then Buyer may by notice
to Seller (as such notice is more particularly set forth below, a “Margin
Call”), require Seller to transfer to Buyer or its designee cash so that the
aggregate Asset Value of the Transaction Mortgage Loans, including any such
cash, will thereupon equal or exceed the aggregate Purchase Price for all
Transactions (such transfer, a “Margin Deficit Payment”);  provided that Buyer
shall only make a Margin Call if a Margin Deficit in excess $100,000 exists.  If
Buyer delivers a Margin Call to Seller on or prior to 10:00 a.m. (New York City
time) on any Business Day, then Seller shall transfer cash to Buyer no later
than 5:00 p.m. (New York City time) that day.  In the event Buyer delivers a
Margin Call to Seller after 10:00 a.m. (New York City time) on any Business Day,
Seller shall be required to transfer cash no later than 1:00 p.m. (New York City
time) on the subsequent Business Day.

(c)     Buyer’s election, in its sole and absolute discretion, not to make a
Margin Call at any time there is a Margin Deficit shall not in any way limit or
impair its right to make a Margin Call at any time a Margin Deficit exists.

(d)     Any cash transferred to Buyer pursuant to Section 4(b) above shall be
credited to the Repurchase Price of the related Transactions.

Section 5.     Income Payments.

(a)     Notwithstanding that Buyer and Seller intend that the Transactions
hereunder be sales to Buyer of the Purchased Assets and Repurchase Assets for
all purposes except accounting and tax purposes, Seller shall pay to Buyer the
accreted value of the Price Differential as applicable





26

--------------------------------------------------------------------------------

 

 

(less any amount of such Price Differential previously paid by Seller to Buyer)
(each such payment, a “Periodic Advance Repurchase Payment”) on each Payment
Date.  Notwithstanding the preceding sentence, if Seller fails to make all or
part of the Periodic Advance Repurchase Payment by 3:00 p.m. (New York City
time) on any Payment Date, the Pricing Rate shall be equal to the Post-Default
Rate until the Periodic Advance Repurchase Payment is received in full by Buyer.

(b)     Each Participation Certificate shall provide for monthly remittance by
Seller to the registered holder thereof of Pooled Loan payments of principal
(including principal prepayments) and interest.  The first Remittance Date for
Seller’s remittance of Mortgage Loan payments to the holder of a Participation
Certificate (“Initial Remittance Date”) shall occur (if at all) on the 25th day
of the month following the month in which the Settlement Date is scheduled to
occur.  The remittance on the Initial Remittance Date, or on such earlier date
if a Securities Issuance Failure has occurred, shall include all Pooled Loan
payments received by Seller.

(c)     To the extent that Buyer receives any funds with respect to the purchase
of a Transaction Mortgage Loan, Buyer shall promptly apply such funds to the
Release Price for such Transaction Mortgage Loan.

Section 6.     Requirements of Law.

(a)     If any Requirement of Law (other than with respect to any amendment made
to Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof: 

(i)     shall subject Buyer to any Tax or increased Tax of any kind whatsoever
with respect to this Agreement or any Transaction or change the basis of
taxation of payments to Buyer in respect thereof;

(ii)     shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder;

(iii)     shall impose on Buyer any other condition;

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of entering, continuing or maintaining
any Transaction or to reduce any amount due or owing hereunder in respect
thereof, then, in any such case, Seller shall pay Buyer such additional amount
or amounts as calculated by Buyer in good faith as will compensate Buyer for
such increased cost or reduced amount receivable; provided,  however, that
Seller shall only be obligated to pay such amounts incurred by Buyer from and
after the date which is thirty (30) days prior to notice to Seller thereof.

(b)     If Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to Buyer’s
certificate of





27

--------------------------------------------------------------------------------

 

 

incorporation and by-laws or other organizational or governing documents)
regarding capital adequacy or in the interpretation or application thereof or
compliance by Buyer or any corporation controlling Buyer with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority made subsequent to the date hereof shall have
the effect of reducing the rate of return on Buyer’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which Buyer or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration Buyer’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by Buyer to be
material, then from time to time, Seller shall pay to Buyer such additional
amount or amounts as will compensate Buyer for such reduction; provided,
however, that Seller shall only be obligated to pay such amounts incurred by
Buyer from and after the date which is thirty (30) days prior to notice to
Seller thereof.

(c)     If Buyer becomes entitled to claim any additional amounts pursuant to
this Section, it shall promptly notify Seller of the event by reason of which it
has become so entitled.  A certificate as to any additional amounts payable
pursuant to this Section submitted by Buyer to Seller shall be conclusive in the
absence of manifest error.

(d)     To the extent that Buyer demands compensation for such amounts under
paragraphs (a) and (b) above, Seller shall have the right to designate a
termination date for this Repurchase Agreement by written notice given to Buyer
at least thirty (30) days before such termination date has occurred and Seller
shall only be obligated to pay Buyer the amounts under paragraph (c) above to
the extent such amounts are necessary to compensate Buyer through such
Termination Date.

Section 7.     Taxes.

(a)     Any and all payments by Seller under or in respect of this Agreement or
any other Facility Documents to which Seller is a party shall be made free and
clear of, and without deduction or withholding for or on account of, any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities (including penalties, interest and additions to tax) with
respect thereto, whether now or hereafter imposed, levied, collected, withheld
or assessed by any taxation authority or other Governmental Authority
(collectively, “Taxes”), unless required by law.  If Seller shall be required
under any applicable Requirement of Law to deduct or withhold any Taxes from or
in respect of any sum payable under or in respect of this Agreement or any of
the other Facility Documents to Buyer, (i) Seller shall make all such deductions
and withholdings in respect of Taxes, (ii) Seller shall pay the full amount
deducted or withheld in respect of Taxes to the relevant taxation authority or
other Governmental Authority in accordance with any applicable Requirement of
Law, and (iii) the sum payable by Seller shall be increased as may be necessary
so that after Seller has made all required deductions and withholdings
(including deductions and withholdings applicable to additional amounts payable
under this Section 7) Buyer receives an amount equal to the sum it would have
received had no such deductions or withholdings been made in respect of
Non-Excluded Taxes.  For purposes of this Agreement the term “Non-Excluded
Taxes” are Taxes other than, in the case of Buyer, Taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the
jurisdiction under the laws of which Buyer is organized or of its applicable
lending office, or any political subdivision thereof, unless such Taxes are
imposed as a result of Buyer having executed, delivered or





28

--------------------------------------------------------------------------------

 

 

performed its obligations or received payments under, or enforced, this
Agreement or any of the other Facility Documents (in which case such Taxes will
be treated as Non-Excluded Taxes).

(b)     In addition, Seller hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Agreement or any other Facility Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Facility Document (collectively, “Other Taxes”).

(c)     Seller hereby agrees to indemnify Buyer for, and to hold it harmless
against, the full amount of Non-Excluded Taxes and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable by
Seller under this Section 7 imposed on or paid by Buyer and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto.  The indemnity by Seller provided for in this Section
7(c) shall apply and be made whether or not the Non-Excluded Taxes or Other
Taxes for which indemnification hereunder is sought have been correctly or
legally asserted by any Governmental Agency.  Amounts payable by Seller under
the indemnity set forth in this Section 7(c) shall be paid within ten (10) days
from the date on which Buyer makes written demand therefor.

(d)     Within thirty (30) days after the date of any payment of Taxes pursuant
to this Section 7, Seller (or any Person making such payment on behalf of
Seller) shall furnish to Buyer for its own account a certified copy of the
original official receipt evidencing payment thereof.

(e)     For purposes of subsection (e) of this Section 7, the terms “United
States” and “United States person” shall have the meanings specified in Section
7701 of the Internal Revenue Code. Each Buyer (including for avoidance of doubt
any assignee, successor or participant) that either (i) is not incorporated
under the laws of the United States, any State thereof, or the District of
Columbia or (ii) whose name does not include “Incorporated,” “Inc.,”
“Corporation,” “Corp.,” “P.C.,” “N.A.,” “National Association,” “insurance
company,” or “assurance company” (a “Non-Exempt Buyer”) shall deliver or cause
to be delivered to Seller the following properly completed and duly executed
documents:

(i)     in the case of a Non-Exempt Buyer that is not a United States person, a
complete and executed (x) U.S. Internal Revenue Form W-8BEN or W-8BEN-E
completed in which Buyer claims the benefits of a tax treaty with the United
States providing for a zero or reduced rate of withholding (or any successor
forms thereto), including all appropriate attachments or (y) a U.S. Internal
Revenue Service Form W-8ECI (or any successor forms thereto); or

(ii)    in the case of an individual, (x) a complete and executed U.S. Internal
Revenue Service Form W-8BEN (or any successor forms thereto) and a certificate
substantially in the form of Exhibit F (a “Section 7 Certificate”) or (y) a
complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto); or

(iii)    in the case of a Non-Exempt Buyer that is organized under the laws of
the United States, any State thereof, or the District of Columbia, a complete
and executed





29

--------------------------------------------------------------------------------

 

 

U.S. Internal Revenue Service Form W-9 (or any successor forms thereto),
including all appropriate attachments; or

(iv)    in the case of a Non-Exempt Buyer that (x) is not organized under the
laws of the United States, any State thereof, or the District of Columbia and
(y) is treated as a corporation for U.S. federal income tax purposes, a complete
and executed U.S. Internal Revenue Service Form W-8BEN-E (or any successor forms
thereto) and a Section 7 Certificate; or

(v)     in the case of a Non-Exempt Buyer that (A) is treated as a partnership
or other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x)(i) a complete
and executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (ii) a Section 7
Certificate, and (y) without duplication, with respect to each of its beneficial
owners and the beneficial owners of such beneficial owners looking through
chains of owners to individuals or entities that are treated as corporations for
U.S. federal income tax purposes (all such owners, “beneficial owners”), the
documents that would be provided by each such beneficial owner pursuant to this
section if such beneficial owner were Buyer, provided, however, that no such
documents will be required with respect to a beneficial owner to the extent the
actual Buyer is determined to be in compliance with the requirements for
certification on behalf of its beneficial owner as may be provided in applicable
U.S. Treasury regulations, or the requirements of this clause (v) are otherwise
determined to be unnecessary, all such determinations under this clause (v) to
be made in the sole discretion of Seller, provided, however, that Buyer shall be
provided an opportunity to establish such compliance as reasonable; or

(vi)     in the case of a Non-Exempt Buyer that is disregarded for U.S. federal
income tax purposes, the document that would be provided by its beneficial owner
pursuant to this Section if such beneficial owner were Buyer; or

(vii)     in the case of a Non-Exempt Buyer that (A) is not a United States
person and (B) is acting in the capacity as an “intermediary” (as defined in
U.S. Treasury Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY
(or any successor form thereto) (including all required documents and
attachments) and (ii) a Section 7 Certificate, and (y) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be provided by each such person pursuant to this Section if
each such person were Buyer.

If Buyer provided a form pursuant to clause (e)(i)(x) and the form provided by
Buyer at the time Buyer first becomes a party to this Agreement or, with respect
to a grant of a participation, the effective date thereof, indicates a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be treated as Taxes other than “Non-Excluded Taxes” (“Excluded
Taxes”) and shall not qualify as Non-Excluded Taxes unless and until Buyer
provides the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate shall be considered Excluded Taxes solely
for the periods governed by such form. 





30

--------------------------------------------------------------------------------

 

 

If, however, on the date a Person becomes an assignee, successor or participant
to this Agreement, Buyer transferor was entitled to indemnification or
additional amounts under this Section 7, then Buyer assignee, successor or
participant shall be entitled to indemnification or additional amounts to the
extent (and only to the extent), that Buyer transferor was entitled to such
indemnification or additional amounts for Non-Excluded Taxes, and Buyer
assignee, successor or participant shall be entitled to additional
indemnification or additional amounts for any other or additional Non-Excluded
Taxes. 

(f)     For any period with respect to which Buyer has failed to provide Seller
with the appropriate form, certificate or other document described in subsection
(e) of this Section 7 (other than (i) if such failure is due to a change in any
applicable Requirement of Law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided by Buyer, or (ii) if it is legally
inadvisable or otherwise commercially disadvantageous for Buyer to deliver such
form, certificate or other document), Buyer shall not be entitled to
indemnification or additional amounts under subsection (a) or (c) of this
Section 7 with respect to Non-Excluded Taxes imposed by the United States by
reason of such failure; provided, however, that should a Buyer become subject to
Non-Excluded Taxes because of its failure to deliver a form, certificate or
other document required hereunder, Seller shall take such steps as Buyer shall
reasonably request, to assist Buyer in recovering such Non-Excluded Taxes.

(g)     Without prejudice to the survival of any other agreement of Seller
hereunder, the agreements and obligations of Seller contained in this Section 7
shall survive the termination of this Agreement.  Nothing contained in this
Section 7 shall require Buyer to make available any of its tax returns or any
other information that it deems to be confidential or proprietary.

(h)     Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes, to treat
the Transaction as indebtedness of Seller that is secured by the Purchased
Assets and Repurchase Assets as owned by Seller for federal income tax purposes
in the absence of a Default by Seller.  All parties to this Agreement agree to
such treatment and agree to take no action inconsistent with this treatment,
unless required by law.

Section 8.     Security Interest; Buyer’s Appointment as Attorney-in-Fact.

(a)     Security Interest. 

(i)     On each Purchase Date, Seller hereby sells, assigns and conveys to Buyer
all rights and interests in the Purchased Assets, Participation Certificates,
Agency Securities and under each Take-out Commitment, including without
limitation its right and entitlement to receive the entire Take-out Price
specified in each Take-out Commitment from a Take-out Investor.  Although the
parties intend that all Transactions hereunder be sales and purchases and not
loans, in the event any such Transactions are deemed to be loans, and in any
event, Seller hereby pledges to Buyer as security for the performance by Seller
of its Obligations and hereby grants, assigns and pledges to Buyer a fully
perfected first priority security interest in the Purchased Assets, the Records,
all Servicing Rights





31

--------------------------------------------------------------------------------

 

 

related to the Purchased Assets and Transaction Mortgage Loans, the Facility
Documents (to the extent such Facility Documents and Seller’s right thereunder
relate to the Purchased Assets), any Property relating to any Purchased Asset or
the related Mortgaged Property, and rights to reimbursement thereof related to
the Purchased Assets, all Agency Securities related to Pooled Loans that are
Purchased Assets or right to receive such Agency Security when issued to the
extent backed by any of the Transaction Mortgage Loans, all rights to payment of
mortgage guaranties and insurance (issued by governmental agencies or
otherwise), including FHA, VA and USDA claims, and any mortgage insurance
certificate or other document evidencing such mortgage guaranties or insurance
relating to any Purchased Assets and all claims and payments thereunder and all
rights of Seller to receive from any third party or to take delivery of any of
the foregoing, all insurance policies and insurance proceeds relating to any
Purchased Asset or the related Mortgaged Property, including but not limited to
any payments or proceeds under any related primary insurance or hazard
insurance, and all rights of Seller to receive from any third party or to take
delivery of any of the foregoing, any and all replacements, substitutions,
distributions on or proceeds of any or all of the foregoing, any Income relating
to any Purchased Asset,  the Securities Account, the Payment Account and any
other contract rights, accounts (including any interest of Seller in escrow
accounts), instruments, payments, rights to payment (including payments of
interest or finance charges) and general intangibles to the extent that the
foregoing relates to any Purchased Assets and any other assets relating to the
Purchased Assets (including, without limitation, any other accounts) or any
interest in the Purchased Assets, and any proceeds (including the related
securitization proceeds) and distributions and any other property, rights, title
or interests as are represented by a Participation Certificate with respect to
any of the foregoing, in all instances, whether now owned or hereafter acquired,
now existing or hereafter created (collectively, the “Repurchase Assets”).  This
paragraph is intended to constitute a security agreement or other arrangement or
other credit enhancement related to the Agreement and transactions hereunder as
defined under Section 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

(ii)     Seller acknowledges that in the event that Seller is deemed to retain
any residual Servicing Rights, and for the avoidance of doubt, Seller grants,
assigns and pledges to Buyer a security interest in the Servicing Rights and
proceeds related thereto and in all instances, whether now owned or hereafter
acquired, now existing or hereafter created.  This paragraph is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and transactions hereunder as defined under Section
101(47)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

(iii)     Seller hereby authorizes Buyer to file such financing statement or
statements relating to the Repurchase Assets as Buyer, at its option, may deem
appropriate.  Seller shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 8.

(b)     Buyer’s Appointment as Attorney in Fact.  Seller hereby irrevocably
constitutes and appoints Buyer and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Seller and in the name of Seller
or in its own name, from time to time in Buyer’s discretion if





32

--------------------------------------------------------------------------------

 

 

an Event of Default shall have occurred and be continuing, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, Seller hereby gives Buyer the
power and right, on behalf of Seller, without assent by, but with notice to,
Seller, to do the following:

(i)     in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any other
Repurchase Assets and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Buyer for the purpose of collecting any and all such moneys due with respect to
any other Repurchase Assets whenever payable;

(ii)    to pay or discharge taxes and Liens levied or placed on or threatened
against the Repurchase Assets;

(iii)   (A) to direct any party liable for any payment under any Repurchase
Assets to make payment of any and all moneys due or to become due thereunder
directly to Buyer or as Buyer shall direct; (B) to send “goodbye” letters on
behalf of Seller and Section 404 Notices as the same may relate to any
Transaction Mortgage Loans; (C) to ask or demand for, collect, receive payment
of and receipt for, any and all moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Repurchase Assets;
(D) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any Repurchase Assets; (E) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Repurchase Assets or any proceeds thereof
and to enforce any other right in respect of any Repurchase Assets; (F) to
defend any suit, action or proceeding brought against any Seller with respect to
any Repurchase Assets; (G) to settle, compromise or adjust any suit, action or
proceeding described in clause (F) above and, in connection therewith, to give
such discharges or releases as Buyer may deem appropriate;  (H) to cause the
mortgagee of record to be changed to Buyer on the FHA, VA or USDA system, as
applicable, with respect to any Repurchase Assets; and (I) generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any Repurchase Assets as fully and completely as though Buyer were the absolute
owner thereof for all purposes, and to do, at Buyer’s option and Seller’s
expense, at any time, and from time to time, all acts and things which Buyer
deems necessary to protect, preserve or realize upon the Repurchase Assets and
Buyer’s Liens thereon and to effect the intent of this Agreement, all as fully
and effectively Seller might do.

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.  In addition the foregoing, Seller agrees to
execute a Power of Attorney, the form of Exhibit H hereto, to be delivered on
the date hereof.

Seller also authorizes Buyer, if an Event of Default shall have occurred, from
time to time, to execute, in connection with any sale provided for in Section 15
hereof, any





33

--------------------------------------------------------------------------------

 

 

endorsements, assignments or other instruments of conveyance or transfer with
respect to the Repurchase Assets.

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Repurchase Assets and shall not impose any duty upon it to exercise any
such powers.  Buyer shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to Seller for
any act or failure to act hereunder, except for its or their own gross
negligence or willful misconduct.

Section 9.     Payment, Transfer and Custody.

(a)      Unless otherwise mutually agreed in writing, all transfers of funds to
be made by Seller hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to Buyer at the following
account maintained by Buyer: JPMorgan Chase Bank, Account Number ***-******, for
the credit account: JPMorgan Chase Bank NY; ref: Gestation, ABA# ***-***-***
Attn: Michael McCarthy, not later than 5:00 p.m. New York City time (the
“Payment Account”), on the date on which such payment shall become due (and each
such payment made after such time shall be deemed to have been made on the next
succeeding Business Day).  Seller acknowledges that it has no rights of
withdrawal from the foregoing account.

(b)     On the Purchase Date for each Transaction, ownership of the Purchased
Assets shall be transferred to Buyer or its designee against the simultaneous
transfer of the Purchase Price to the following account of Seller:  Account #:
*********, ABA #: *********, Bank name: City National Bank, Bank Address: 555 S
Flower Street, Los Angeles, CA 90071, Account Name: PLS Loan Funding account
(or, if a warehouse lender is identified to Buyer pursuant to Section 3(b)(xvii)
hereof,  pursuant to such warehouse lender’s written instructions) or in
accordance with the Escrow Agreement, as applicable, simultaneously with the
delivery to Buyer of the Purchased Assets relating to each Transaction.  With
respect to the Purchased Assets being sold by Seller on a Purchase Date, Seller
hereby sells, transfers, conveys and assigns to Buyer or its designee without
recourse, but subject to the terms of this Agreement, all the right, title and
interest of Seller in and to the Purchased Assets together with all right, title
and interest in and to the proceeds of any related Repurchase Assets.

(c)     In connection with such sale, transfer, conveyance and assignment, on or
prior to each Purchase Date, the Seller shall deliver or cause to be delivered
and released to Buyer or its designee the Mortgage Loan File for the related
Purchased Assets. On each Settlement Date, Buyer shall transfer to Seller such
funds received by Buyer from a Take-out Investor in connection with Transaction
Mortgage Loans and the related Agency Security that are in excess of the
Repurchase Price.

Section 10.     Hypothecation or Pledge of Purchased Assets and Repurchase
Assets.

Title to all Purchased Assets and all other Repurchase Assets  purchased
hereunder shall pass to Buyer and Buyer shall have free and unrestricted use of
all Purchased Assets and Repurchase Assets.  Nothing in this Agreement shall
preclude Buyer from engaging in repurchase





34

--------------------------------------------------------------------------------

 

 

transactions with the Purchased Assets  or Repurchase Assets  or otherwise
pledging, repledging, transferring, hypothecating, or rehypothecating the
Purchased Assets or Repurchase Assets; provided, however, that Buyer shall have
an obligation to transfer the Purchased Assets and related Repurchase Assets to
Seller upon payment in full of the full Repurchase Price.  Nothing contained in
this Agreement shall obligate Buyer to segregate any Purchased Assets or
Repurchased Assets delivered to Buyer by Seller.

Section 11.     Reserved. 

Section 12.     Representations.Seller and Guarantor, jointly and severally,
represents and warrants to Buyer that as of each Purchase Date and as of the
date of this Agreement and any Transaction hereunder and at all times while the
Facility Documents and any Transaction hereunder is in full force and effect:

 

(a)     Acting as Principal.  Seller will engage in such Transactions as
principal (or, if agreed in writing in advance of any Transaction by the other
party hereto, as agent for a disclosed principal).

(b)     Mortgage Loan Schedule.  The information set forth in the related
Mortgage Loan Schedule and all other information or data furnished by, or on
behalf of, Seller to Buyer is complete, true and correct in all material
respects, and Seller acknowledges that Buyer has not verified the accuracy of
such information or data.

(c)     Solvency.  Neither the Facility Documents nor any Transaction thereunder
are entered into in contemplation of insolvency or with intent to hinder, delay
or defraud any of Seller’s creditors.  The transfer of the Participation
Certificates and Transaction Mortgage Loans is not undertaken with the intent to
hinder, delay or defraud Seller’s creditors.  Seller is not insolvent within the
meaning of 11 U.S.C. Section 101(32) and the transfer and sale of the
Participation Certificates and Transaction Mortgage Loans pursuant hereto
(i) will not cause Seller to become insolvent, (ii) will not result in any
property remaining with Seller to be unreasonably small capital, and (iii) will
not result in debts that would be beyond Seller’s ability to pay as same
mature.  Seller has received reasonably equivalent value in exchange for the
transfer and sale of the Purchased Assets subject hereto.

(d)     No Broker.   Seller has not dealt with any broker, investment banker,
agent, or other person, except for Buyer, who may be entitled to any commission
or compensation in connection with the sale of Purchased Assets or pledge of the
Repurchase Assets pursuant to this Agreement.

(e)     Ability to Perform.  Seller does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in the Facility Documents to which it is a party on its part to be
performed.

(f)     Existence.  (a) Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware, (b)  Seller
has all requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (c) is





35

--------------------------------------------------------------------------------

 

 

qualified to do business and is in good standing in all other jurisdictions in
which the nature of the business conducted by it makes such qualification
necessary.

(g)     Financial Statements.  Guarantor and Seller have heretofore each
furnished to Buyer a copy of their (a) consolidated balance sheets and
statements of income of their consolidated Subsidiaries for the fiscal year
ending December 31, 2015 and the related consolidated statements of retained
earnings and cash flows for each of Seller and Guarantor and their respective
consolidated Subsidiaries for such fiscal year, setting forth for the
consolidated Financial Statements only, in each case in comparative form, the
figures for the previous year, with the opinion thereon of Deloitte & Touche
LLP, and (b) consolidated balance sheets and statements of income of their
consolidated Subsidiaries for such monthly periods of each of Seller and
Guarantor up until July  31, 2016 and the related consolidated statements of
retained earnings and of cash flows for each of Seller and Guarantor and their
respective consolidated Subsidiaries for such monthly periods.  All such
financial statements are complete and correct and fairly present, in all
material respects, the consolidated financial condition of each of Seller and
Guarantor and their respective Subsidiaries and the consolidated results of
their operations as at such dates and for such monthly periods, all in
accordance with GAAP applied on a consistent basis.  Since December 31, 2015,
there has been no material adverse change in the consolidated business,
operations or financial condition of Seller, Guarantor and their respective
consolidated Subsidiaries taken as a whole from that set forth in said financial
statements nor is Seller or Guarantor aware of any state of facts which (without
notice or the lapse of time) would or could result in any such material adverse
change or could have a Material Adverse Effect.  Neither Seller nor Guarantor
has, on December 31, 2015 any liabilities, direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of either Seller or Guarantor except as
heretofore disclosed to Buyer in writing.

(h)     No Breach.  Neither (a) the execution and delivery of the Facility
Documents nor (b) the consummation of the transactions therein contemplated to
be entered into by Seller or Guarantor in compliance with the terms and
provisions thereof will conflict with or result in a breach of the
organizational documents of Seller or Guarantor, or any applicable law, rule or
regulation, or any order, writ, injunction or decree of any Governmental
Authority, or other material agreement or instrument to which Seller, Guarantor
or any of their respective Subsidiaries is a party or by which any of them or
any of their Property is bound or to which any of them is subject, or constitute
a default under any such material agreement or instrument or result in the
creation or imposition of any Lien (except for the Liens created pursuant to the
Facility Documents) upon any Property of Seller, Guarantor or any of their
respective Subsidiaries pursuant to the terms of any such agreement or
instrument.

(i)     Action.  Each of Seller and Guarantor has all necessary corporate or
other power, authority and legal right to execute, deliver and perform its
obligations under each of the Facility Documents, as applicable; the execution,
delivery and performance by Seller and Guarantor of each of the Facility
Documents have been duly authorized by all necessary corporate or other action
on its part; and each Facility Document has been duly and validly executed and
delivered by Seller and Guarantor, as applicable, and constitutes a legal, valid
and binding





36

--------------------------------------------------------------------------------

 

 

obligation of Seller and Guarantor enforceable against Seller and Guarantor in
accordance with its terms.

(j)     Approvals.  No authorizations, approvals or consents of, and no filings
or registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by Seller and Guarantor of
the Facility Documents or for the legality, validity or enforceability thereof,
except for filings and recordings that have been obtained or in respect of the
Liens created pursuant to the Facility Documents.

(k)     Enforceability.  This Agreement and all of the other Facility Documents
executed and delivered by Seller and Guarantor in connection herewith are legal,
valid and binding obligations of Seller and Guarantor and are enforceable
against Seller and Guarantor in accordance with their terms except as such
enforceability may be limited by (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and (ii) general principles of equity.

(l)     Indebtedness.  As of the date of this Agreement, neither Seller nor
Guarantor has any Indebtedness, except as disclosed on Exhibit D to this
Agreement.

(m)     Material Adverse Effect.  Since December 31, 2015, there has been no
development or event nor, to Seller’s or Guarantor’s knowledge, any prospective
development or event, which has had or could have a Material Adverse Effect.

(n)     No Default.  No Default, Event of Default or Termination Event has
occurred and is continuing.

(o)     Reserved.

(p)     Adverse Selection. Seller has not selected the Transaction Mortgage
Loans in a manner so as to adversely affect Buyer’s interests.

(q)     Litigation.  There are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting Seller,
Guarantor, or any of their respective Subsidiaries or affecting any of the
Property of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Facility Documents or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim in an aggregate amount greater than $10,000,000, or
(iii) which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect.

(r)     Margin Regulations.  The use of all funds acquired by Seller under this
Agreement will not conflict with or contravene any of Regulations T, U or X
promulgated by the Board of Governors of the Federal Reserve System as the same
may from time to time be amended, supplemented or otherwise modified.

(s)     Taxes.  (i)  Seller, Guarantor and their respective Subsidiaries have
timely filed all tax returns that are required to be filed by them and have
timely paid all Taxes, except for any such Taxes as are being appropriately
contested in good faith by appropriate proceedings





37

--------------------------------------------------------------------------------

 

 

diligently conducted and with respect to which adequate reserves have been
provided, and (ii) there are no Liens for Taxes, except for statutory liens for
Taxes not yet due and payable.

(t)     Investment Company Act.  Neither Seller nor any of its Subsidiaries is
required to register under the Investment Company Act.

(u)     Repurchase Assets.

(i)     Seller has not assigned, pledged, or otherwise conveyed or encumbered
any Repurchase Asset to any other Person, and immediately prior to the sale,
transfer or pledge, as applicable, of such Repurchase Asset, the Seller was the
sole owner of such Repurchase Asset and had good and marketable title thereto,
free and clear of all Liens, in each case except for Liens to be released
simultaneously with the sale to Buyer hereunder.

(ii)    The provisions of this Agreement are effective to either constitute a
sale of Repurchase Assets to Buyer or to create in favor of Buyer a valid
security interest in all right, title and interest of Seller in, to and under
the Repurchase Assets.

(v)     Chief Executive Office/Jurisdiction of Organization.  On the Effective
Date, Seller’s chief executive office, is, and has been located at 3043
Townsgate Road, Westlake Village, CA 91361.  On the Effective Date, Seller’s
jurisdiction of organization is Delaware.

(w)     Location of Books and Records.  The primary location where Seller keeps
its books and records, including all computer tapes and records related to the
Repurchase Assets is its chief executive office.

(x)     True and Complete Disclosure.  (a) The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of
Seller or Guarantor to Buyer in connection with the negotiation, preparation or
delivery of this Agreement and the other Facility Documents or included herein
or therein or delivered pursuant hereto or thereto (other than with respect to
the Mortgage Loans), when taken as a whole, do not contain any untrue statement
of material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by or on behalf of Seller or Guarantor to Buyer in connection with this
Agreement and the other Facility Documents and the transactions contemplated
hereby (other than with respect to the Mortgage Loans) and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified.  There is no fact known to a Responsible Officer of Seller
or Guarantor, after due inquiry, that could reasonably be expected to have a
Material Adverse Effect that has not been disclosed herein, in the other
Facility Documents or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to Buyer for use in connection with
the transactions contemplated hereby or thereby.





38

--------------------------------------------------------------------------------

 

 

(y)     ERISA.

(i)     No liability under Section 4062, 4063, 4064 or 4069 of ERISA has been or
is expected by Seller to be incurred by Seller, Guarantor or any ERISA Affiliate
thereof with respect to any Plan which is a Single-Employer Plan in an amount
that could reasonably be expected to have a Material Adverse Effect.

(ii)     No Plan which is a Single-Employer Plan had an accumulated funding
deficiency, whether or not waived, as of the last day of the most recent fiscal
year of such Plan ended prior to the date hereof, and no such plan which is
subject to Section 412 of the Code failed to meet the requirements of Section
436 of the Code as of such last day.  Neither Seller, Guarantor nor any ERISA
Affiliate thereof is subject to a Lien in favor of such a Plan as described in
Section 430(k) of the Code or Section 303(k) of ERISA.

(iii)    Each Plan of Seller, Guarantor, each of its Subsidiaries and each of
its ERISA Affiliates is in compliance in all material respects with the
applicable provisions of ERISA and the Code, except where the failure to comply
would not result in any Material Adverse Effect.

(iv)    Neither Seller, Guarantor nor any of their Subsidiaries has incurred a
tax liability under Chapter 43 of the Code or a penalty under Section 502(i) of
ERISA which has not been paid in full, except where the incurrence of such tax
or penalty would not result in a Material Adverse Effect.

(v)    Neither Seller, Guarantor nor any of their Subsidiaries nor any ERISA
Affiliate thereof has incurred or reasonably expects to incur any withdrawal
liability under Section 4201 of ERISA as a result of a complete or partial
withdrawal from a Multiemployer Plan in an amount that could reasonably be
expected to have a Material Adverse Effect.

(z)     Agency Approvals.  With respect to each Agency Security, Seller has all
Agency Approvals and Seller is approved as an issuer by the applicable
Agency.  Seller is in good standing, with no event having occurred or Seller
having any reason whatsoever to believe or suspect will occur, including,
without limitation, a change in insurance coverage which would either make
Seller unable to comply with the eligibility requirements for maintaining all
such applicable Agency Approvals or require notification to the applicable
Agency.

(aa)     Accepted Servicing Practices.  The Servicer has adequate financial
standing, servicing facilities, procedures and experienced personnel necessary
for the sound servicing of mortgage loans and real estate of the same types as
may from time to time constitute Mortgage Loans and in accordance with Accepted
Servicing Practices.

(bb)     No Reliance.  Seller and Guarantor has each made its own independent
decisions to enter into the Facility Documents and each Transaction and as to
whether such Transaction is appropriate and proper for it based upon its own
judgment and upon advice from such advisors (including without limitation, legal
counsel and accountants) as it has deemed necessary.  Neither Seller nor
Guarantor is relying upon any advice from Buyer as to any aspect





39

--------------------------------------------------------------------------------

 

 

of the Transactions, including without limitation, the legal, accounting or tax
treatment of such Transactions.

(cc)     Plan Assets.  Neither Seller nor Guarantor is an employee benefit plan
as defined in Section 3 of  Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code, and the Purchased Assets and Repurchase Assets are not
“plan assets” within the meaning of 29 CFR §2510.3-101, as modified by Section
3(42) of ERISA, in Seller’s hands and transactions by or with Seller or
Guarantor are not subject to any state or local statute regulating investments
of, or fiduciary obligations with respect to governmental plans within the
meaning of Section 3(32) of ERISA.

(dd)     Anti-Money Laundering Laws.  The operations of Seller and Guarantor are
conducted and have been conducted in all material respects in compliance with
the applicable anti-money laundering statutes of all jurisdictions to which
Seller or Guarantor are subject and the rules and regulations thereunder,
including the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA Patriot Act) (collectively, the “Anti-Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving Seller or
Guarantor or any of their Subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the best knowledge of Seller or Guarantor, threatened.

(ee)     No Prohibited Persons.  Neither Seller nor Guarantor, to the knowledge
of Seller or Guarantor, any director, officer, agent or employee of Seller,
Guarantor or any of its subsidiaries is an individual or entity (“Prohibited
Person”) that is currently the subject of any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC-Administered Sanctions”), nor is located, organized or resident in a
country or territory that is the subject of OFAC-Administered Sanctions; and
Seller and Guarantor will not directly or indirectly use the proceeds of the
Transactions hereunder, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Prohibited Person, to
fund activities of or business with any Prohibited Person, or in any country or
territory, that at the time of such funding or facilitation, is the subject of
OFAC-Administered Sanctions, or in a manner that would otherwise cause any
Prohibited Person (including any Prohibited Person involved in the Transactions
hereunder) to violate any OFAC-Administered Sanctions.

(ff)     Anti-Corruption Laws and Sanctions. Seller has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Seller, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and Seller, its
Subsidiaries and their respective officers and directors and to the knowledge of
Seller, its employees and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not knowingly engaged
in any activity that would reasonably be expected to result in Seller being
designated as a Sanctioned Person.  None of (a) to the knowledge of Seller, the
Seller, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of Seller, any agent of Seller  or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.





40

--------------------------------------------------------------------------------

 

 

Section 13.     Covenants of Seller and Guarantor.On and as of the date of this
Agreement and each Purchase Date and on each day until this Agreement is no
longer in force, each of Seller and Guarantor covenants as follows:

 

(a)     Preservation of Existence; Compliance with Law.  Seller and Guarantor
shall:

(i)      Preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises necessary for the operation of its
business;

(ii)     Comply with the requirements of all applicable laws, rules, regulations
and orders, whether now in effect or hereafter enacted or promulgated by any
applicable Governmental Authority (including, without limitation, all
environmental laws);

(iii)     Maintain all licenses, permits or other approvals necessary for Seller
and Guarantor to conduct its business and to perform its obligations under the
Facility Documents, and shall conduct its business strictly in accordance with
applicable law;

(iv)     Keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied;

(v)     Permit representatives of Buyer, upon reasonable notice (unless an Event
of Default shall have occurred and is continuing, in which case, no prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by Buyer; and

(vi)    maintain in effect and enforce policies and procedures designed to
ensure compliance by Seller, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

(b)     Taxes.  Seller, Guarantor and their respective Subsidiaries shall timely
file all tax returns that are required to be filed by them and shall timely pay
all Taxes due, except for any such Taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided. 

(c)     Notice of Proceedings or Adverse Change.  Seller and Guarantor shall
give notice to Buyer immediately after a responsible officer of Seller or
Guarantor has any knowledge of:

(i)     the occurrence of any Default, Event of Default or Termination Event;

(ii)     any (a) event of default under any Indebtedness of Seller or Guarantor
or (b) litigation, investigation, regulatory action or proceeding that is
pending or threatened by or against Seller or Guarantor in any federal or state
court or before any Governmental Authority which, if not cured or if adversely
determined, would reasonably





41

--------------------------------------------------------------------------------

 

 

be expected to have a Material Adverse Effect or constitute a Default or Event
of Default, and (c) any Material Adverse Effect with respect to Seller or
Guarantor;

(iii)     any litigation or proceeding that is pending or threatened against (a)
Seller or Guarantor in which the amount involved exceeds $10,000,000 and is not
covered by insurance, or in which injunctive or similar relief (x) with respect
to matters related to the Facility Documents, is sought, or (y) with respect to
matters other than those related to an individual Mortgage Loan, is granted or
obtained, or which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect and (b) any litigation or proceeding that is
pending or threatened in connection with any of the Repurchase Assets, which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect;

(iv)     and, as soon as reasonably possible, notice of any of the following
events:

(A)     any material change in the insurance coverage of Seller or Guarantor,
with a copy of evidence of same attached;

(B)     any material change in accounting policies or financial reporting
practices of Seller or Guarantor except as required by GAAP consistently
applied;

(C)     promptly upon receipt of notice or knowledge of any Lien or security
interest (other than security interests created hereby or under any other
Facility Document) on, or claim asserted against, any of the Repurchase Assets;

(D)     any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect; and

(E)     any Securities Issuance Failure.

(v)     Promptly, but no later than two (2) Business Days after Seller or
Guarantor receives any of the same, deliver to Buyer a true, complete, and
correct copy of any schedule, report, notice, or any other document delivered to
Seller or Guarantor by any Person pursuant to, or in connection with, any of the
Repurchase Assets; and

(vi)     Promptly, but no later than two (2) Business Days after Seller or
Guarantor receives notice of the same, any Transaction Mortgage Loan submitted
for inclusion into an Agency Security and rejected by the Agency for inclusion
in such Agency Security.

(d)     Financial Reporting.  Seller and Guarantor shall maintain a system of
accounting established and administered in accordance with GAAP, and furnish to
Buyer:

(i)     Within one hundred and twenty (120) days after the close of each fiscal
year, Financial Statements, including consolidated statements of income and
changes in shareholders’ equity of Seller and Guarantor for such year, and the
related consolidated





42

--------------------------------------------------------------------------------

 

 

balance sheets as at the end of such year, all in reasonable detail and
accompanied by an opinion of an accounting firm as to said consolidated
financial statements;

(ii)     Within forty-five (45) days after the end of each calendar month, the
unaudited consolidated balance sheets and statements of income of Seller and of
Guarantor as at the end of such period and the related unaudited consolidated
statements of income, retained earnings and of cash flows for Seller and for
Guarantor for such period and the portion of the fiscal year through the end of
such period, subject, however, to year-end adjustments;

(iii)     Simultaneously with the furnishing of each of the financial statements
to be delivered pursuant to subsection (i)-(ii) above, or monthly upon Buyer’s
request, a certificate in the form of Exhibit A to the Pricing Side Letter and
certified by an executive officer of Seller and Guarantor;

(iv)     Reserved; and

(v)     Promptly, from time to time, such other information regarding the
business affairs, operations and financial condition of Seller and Guarantor as
Buyer may reasonably request.

(e)     Visitation and Inspection Rights.  Seller and Guarantor shall permit
Buyer to inspect, and to discuss with Seller’s and Guarantor’s officers, agents
and employees, the affairs, finances, and accounts of Seller and Guarantor, the
Repurchase Assets, and Seller’s and Guarantor’s books and records, and to make
abstracts or reproductions thereof and to duplicate, reduce to hard copy or
otherwise use any and all computer or electronically stored information or data,
in each case, (i) during normal business hours, (ii) upon reasonable notice
(provided, that upon the occurrence of an Event of Default, no notice shall be
required), and (iii) at the expense of the Seller or Guarantor to discuss with
its officers, its affairs, finances, and accounts.

(f)     Reimbursement of Expenses.  On the date of execution of this Agreement,
Seller shall reimburse Buyer for all expenses incurred by Buyer on or prior to
such date subject to the Expense Cap.  From and after such date, Seller shall
promptly reimburse Buyer for all expenses as the same are incurred by Buyer and
within thirty (30) days of the receipt of invoices therefor.

(g)     Further Assurances.  Seller and Guarantor shall execute and deliver to
Buyer all further documents, financing statements, agreements and instruments,
and take all further action that may be required under applicable law, or that
Buyer may reasonably request, in order to effectuate the transactions
contemplated by this Agreement and the Facility Documents or, without limiting
any of the foregoing, to grant, preserve, protect and perfect the validity and
first-priority of the security interests created or intended to be created
hereby.  Seller and Guarantor shall do all things necessary to preserve the
Repurchase Assets so that they remain subject to a first priority perfected
security interest hereunder.  Without limiting the foregoing, Seller and
Guarantor will comply with all rules, regulations, and other laws of any
Governmental Authority and cause the Repurchase Assets to comply with all
applicable rules, regulations and other laws.  Neither Seller nor Guarantor will
allow any default for which Seller or Guarantor is responsible to occur under
any Repurchase Assets or any Facility Document and Seller and Guarantor shall
fully





43

--------------------------------------------------------------------------------

 

 

perform or cause to be performed when due all of its obligations under any
Repurchase Assets or the Facility Documents.

(h)     True and Correct Information.  All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantor or any of
their respective Affiliates thereof or any of their officers furnished to Buyer
hereunder and during Buyer’s diligence of Seller and Guarantor are and will be
true and complete in all material respects and will not omit to disclose any
material facts necessary to make the statements therein or therein, in light of
the circumstances in which they are made, not misleading.  All required
financial statements, information and reports delivered by Seller or Guarantor
to Buyer pursuant to this Agreement shall be prepared in accordance with GAAP,
or in applicable, to SEC filings, the appropriate SEC accounting requirements.

(i)     ERISA Events.  

(i)     Promptly upon becoming aware of the occurrence of any Event of ERISA
Termination which together with all other Events of ERISA Termination occurring
within the prior 12 months involve a payment of money by or a potential
aggregate liability of Seller or Guarantor or any ERISA Affiliate thereof or any
combination of such entities in excess of $500,000 Seller shall give Buyer a
written notice specifying the nature thereof, what action Seller or Guarantor or
any ERISA Affiliate thereof has taken and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto;

(ii)     Promptly upon receipt thereof, Seller shall furnish to Buyer copies of
(i) all notices received by Seller or Guarantor or any ERISA Affiliate thereof
of the PBGC’s intent to terminate any Plan or to have a trustee appointed to
administer any Plan; (ii) all notices received by Seller or Guarantor or any
ERISA Affiliate thereof from the sponsor of a Multiemployer Plan pursuant to
Section 4202 of ERISA involving a withdrawal liability in excess of $500,000;
and (iii) all funding waiver requests filed by Seller or Guarantor or any ERISA
Affiliate thereof with the Internal Revenue Service with respect to any Plan,
the accrued benefits of which exceed the present value of the plan assets as of
the date the waiver request is filed by more than $500,000, and all
communications received by Seller or Guarantor or any ERISA Affiliate thereof
from the Internal Revenue Service with respect to any such funding waiver
request.

(j)     Financial Condition Covenants.  Without limiting any provision set forth
in this Agreement, Seller shall comply with the following covenants:

(A)     Maintenance of Tangible Net Worth. Seller shall not permit the Tangible
Net Worth of Seller and its Subsidiaries on a consolidated basis, computed as of
the end of each calendar month, to be less than $200,000,000.

(B)     Maintenance of Ratio of Total Liabilities to Tangible Net Worth.  Seller
shall not permit the ratio of Total Liabilities to Tangible Net Worth of Seller
and its Subsidiaries on a consolidated basis to exceed 10:1 computed as of the
end of each calendar month.





44

--------------------------------------------------------------------------------

 

 

(C)     Maintenance of Profitability. Seller shall test its Net Income at the
end of each calendar month and shall not permit its Net Income for more than one
of any two successive calendar quarters to be less than $1.00.

(D)     Maintenance of Liquidity.  Seller shall have unencumbered Liquidity on
the last Business Day of each calendar month in an amount that equals or exceeds
$20,000,000.

(E)     Maintenance of Available Warehouse Facilities. Seller shall maintain at
all times Available Warehouse Facilities from buyers and lenders other than
Buyer such that the Available Warehouse Facility under the Agreement constitutes
no more than fifty percent (50%) of Seller’s aggregate Available Warehouse
Facilities.

(k)     Reserved.

(l)     No Adverse Selection.  Seller shall not select Mortgage Loans to be
subject to Transactions hereunder using any type of adverse selection or other
selection criteria which would adversely affect Buyer.

(m)     Insurance.  Seller shall continue to maintain Fidelity Insurance in an
aggregate amount at least equal to the greatest minimum amount required by any
Agency.  Seller shall maintain Fidelity Insurance in respect of its officers,
employees and agents, with respect to any claims made in connection with all or
any portion of the Repurchase Assets.  Seller shall notify Buyer of any material
change in the terms of any such Fidelity Insurance.

(n)     Books and Records.  Seller shall, to the extent practicable, maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Repurchase Assets in
the event of the destruction of the originals thereof), and keep and maintain or
obtain, as and when required, all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Repurchase Assets and Eligible Mortgage Loans.

(o)     Illegal Activities. Neither Seller nor Guarantor shall engage in any
conduct or activity that could subject its assets to forfeiture or seizure.

(p)     Material Change in Business.  Neither Seller nor Guarantor shall make
any material change in the nature of its business as carried on at the date
hereof.

(q)     Limitation on Dividends and Distributions.  Following the occurrence and
during the continuation of an Event of Default or if an Event of Default would
result therefrom, neither Seller nor Guarantor shall make any payment on account
of, or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity interest
of Seller or Guarantor, whether now or hereafter outstanding, or make any other
distribution or dividend in respect of any of the foregoing or to any
shareholder or equity owner of Seller or Guarantor in respect of the foregoing,
either directly or indirectly, whether in cash or property or in obligations of
Seller or Guarantor or any of their respective consolidated Subsidiaries.





45

--------------------------------------------------------------------------------

 

 

(r)     Disposition of Mortgage Loans; Liens.  Except as permitted by the
Facility Documents, Seller shall not cause any of the Repurchase Assets
 (including Transaction Mortgage Loans) and the Participation Certificates to be
sold, pledged, assigned or transferred to the extent such sale, pledge,
assignment or transfer would cause a default under the Facility Documents; nor
shall Seller create, incur, assume or suffer to exist any mortgage, pledge,
Lien, charge or other encumbrance of any nature whatsoever on any of the
Repurchase Assets whether real, personal or mixed, now or hereafter owned, other
than Liens in favor of Buyer or as permitted by the Facility Documents.

(s)     Transactions with Affiliates.  Seller shall not enter into any
transaction, including, without limitation, the purchase, sale, lease or
exchange of property or assets or the rendering or accepting of any service with
any Affiliate, unless such transaction is (a) not otherwise prohibited in this
Agreement, (b) in the ordinary course of Seller’s business, and (c) upon fair
and reasonable terms no less favorable to Seller, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person which is not
an Affiliate.

(t)     ERISA Matters.

(i)     Neither Seller nor Guarantor shall permit any event or condition which
is described in any of clauses (i) through (viii) of the definition of “Event of
ERISA Termination” to occur or exist with respect to any Plan or Multiemployer
Plan if such event or condition, together with all other events or conditions
described in the definition of Event of ERISA Termination occurring within the
prior 12 months, involves the payment of money by or an incurrence of liability
of Seller or Guarantor or any ERISA Affiliate thereof, or any combination of
such entities in an amount in excess of $500,000.

(ii)     Neither Seller nor Guarantor shall be an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code and neither Seller nor Guarantor shall use “plan assets”
within the meaning of 29 CFR §2510.3-101, as modified by Section 3(42) of ERISA,
to engage in this Agreement or the Transactions hereunder and transactions by or
with Seller or Guarantor are not subject to any state or local statute
regulating investments of, or fiduciary obligations with respect to governmental
plans within the meaning of Section 3(32) of ERISA.

(u)     Consolidations, Mergers and Sales of Assets.  Seller shall not
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer all or substantially all of its assets to any other Person;
provided that the Seller may merge or consolidate with another Person if Seller
is the corporation surviving such merger.

(v)     Mortgage Loan Reports.  On the Reporting Date or with such greater
frequency as requested by Buyer, Seller will furnish to Buyer monthly electronic
Transaction Mortgage Loan performance data, including, without limitation, a
Mortgage Loan Schedule that includes all data fields required by FHA, VA, USDA
and Ginnie Mae, delinquency reports, pool analytic reports and static pool
reports (i.e., delinquency, foreclosure and net charge-off reports), monthly
representation and warranty claim reports, reports detailing repurchases and
indemnifications and monthly stratification reports summarizing the
characteristics of the Transaction Mortgage Loans.





46

--------------------------------------------------------------------------------

 

 

(w)     Reserved.

(x)     Reserved.

(y)     Most Favored Status.  Seller and Guarantor agree that should Seller,
Guarantor or any Affiliate thereof enter into a repurchase agreement or credit
facility with any Person other than Buyer or an Affiliate of Buyer which by its
terms provides more favorable terms to Buyer with respect to any guarantees or
financial covenants, including without limitation covenants covering the same or
similar subject matter set forth in Sections 13(j) and 13(q) hereof (a “More
Favorable Agreement”), Seller and/or Guarantor shall provide notice to Buyer of
such more favorable terms, and the terms of this Agreement shall be deemed
automatically amended to include such more favorable terms contained in such
More Favorable Agreement; provided, that in the event that such More Favorable
Agreement is terminated, upon notice by Seller or Guarantor to Buyer of such
termination, the original terms of this Agreement shall be deemed to be
automatically reinstated. Seller and Guarantor agree to execute and deliver any
new guarantees, agreements or amendments to this Agreement evidencing such
provisions, provided that the execution of such amendment shall not be a
precondition to the effectiveness of such amendment, but shall merely be for the
convenience of the parties hereto.  Promptly upon Seller, Guarantor or any
Affiliate thereof entering into a repurchase agreement or other credit facility
with any Person other than Buyer and to the extent not publicly filed, Seller or
Guarantor shall deliver to Buyer excerpts setting forth the relevant terms of
such repurchase agreement, loan agreement, guaranty or other financing
documentation.

(z)     Pooled Loans. Seller shall deliver to Buyer (i) copies of the relevant
Pooling Documents (the originals of which shall have been delivered to the
Agency) as Buyer may request from time to time and as required by the Custodial
Agreement and (ii) the related Trade Assignment with respect to the related
Pooled Loans. Seller shall arrange that all payments under the related Take-out
Commitment with respect to such Pooled Loans shall be paid directly to the
Securities Account or as otherwise directed by Buyer.  With respect to any
Pooled Loans, the applicable Pooling Documents shall list the securities
intermediary as the sole subscriber as set forth in the Joint Securities Account
Control Agreement or such other party approved by Buyer, in Buyer’s sole
discretion, and the related Agency Security shall be delivered to the Securities
Account, subject to the Joint Securities Account Control Agreement.

(aa)     Take-out Payments. With respect to each Take-out Commitment, Seller
shall arrange that all payments under the related Take-out Commitment shall be
paid directly to Buyer at the account designated by Buyer in writing prior to
such payment. With respect to any Agency Security, the applicable Pooling
Documents shall list Buyer as sole subscriber, unless otherwise agreed to in
writing by Buyer, in Buyer’s sole discretion, and the related Agency Security
shall be delivered to Buyer.

(bb)     HUD; FHA; VA and USDA Approvals. 

(i)     Seller is approved by Ginnie Mae as an approved issuer, Fannie Mae as an
approved lender, Freddie Mac as an approved seller/servicer (as the case may be)
and by FHA as an approved mortgagee and by VA as an approved VA lender and by
USDA as an approved USDA lender, in each case in good standing (such collective

 





47

--------------------------------------------------------------------------------

 

 

approvals and conditions, “Agency Approvals”), with no event having occurred or
Seller having any reason whatsoever to believe or suspect will occur prior to
the issuance of the Agency Security, including without limitation a change in
insurance coverage which would either make Seller unable to comply with the
eligibility requirements for maintaining all such Agency Approvals or require
notification to the relevant Agency or  to HUD, FHA, VA or USDA.  Should Seller,
for any reason, cease to possess all such Agency Approvals, or should
notification to the relevant Agency or to HUD, FHA, VA or USDA be required,
Seller shall so notify Buyer immediately in writing.  Notwithstanding the
preceding sentence, Seller shall take all necessary action to maintain all of
its Agency Approvals at all times during the term of this Agreement and each
outstanding Transaction.  Seller has adequate financial standing, servicing
facilities, procedures and experienced personnel necessary for the sound
servicing of mortgage loans of the same types as may from time to time
constitute Transaction Mortgage Loans and in accordance with Accepted Servicing
Practices;

(ii)     Seller shall cooperate and do all things deemed necessary or
appropriate by Buyer to effectuate the steps as contemplated in this Section
13(bb).

(cc)      Use of Proceeds. Seller will not request any Transaction, and Seller
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Transaction (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state, or (C) in any manner that would result in the violation
of  any Sanctions applicable to any party hereto.

Section 14.     Events of Default.

If any of the following events (each an “Event of Default”) occur, Seller and
Buyer shall have the rights set forth in Section 15 hereof, as applicable:

(a)     Payment Default.  Seller shall (i) default in the payment of Price
Differential, fees or Expenses and such default shall not be remedied within one
(1) Business Day, (ii) fail to repurchase Purchased Assets when required by this
Agreement or (iii) fail to satisfy a Margin Deficit when due; or

(b)     Representation and Warranty Breach.  Any representation, warranty or
certification made or deemed made herein or in any other Facility Document by
Seller or Guarantor or any certificate furnished to Buyer pursuant to the
provisions hereof or thereof or any information with respect to the Transaction
Mortgage Loans furnished in writing by on behalf of Seller and Guarantor shall
prove to have been untrue or misleading in any material respect as of the time
made or furnished (other than the representations and warranties set forth in
Schedule 1, which shall be considered solely for the purpose of determining the
Asset Value of the Participation Certificates; unless (i)  Seller or Guarantor
shall have made any such representations and





48

--------------------------------------------------------------------------------

 

 

warranties with actual knowledge that they were materially false or misleading
at the time made; or (ii) any such representations and warranties have been
determined in good faith by Buyer in its sole discretion to be materially false
or misleading on a regular basis); or

(c)     Immediate Covenant Default.  The failure of Seller or Guarantor to
perform, comply with or observe any term, covenant or agreement applicable to
Seller or Guarantor contained in any of Sections 13(a)  (Preservation of
Existence; Compliance with Law), (h) (True and Correct Information) to the
extent relied upon by Buyer and, as determined by Buyer in its good faith
discretion, materially and adversely affecting the Buyer’s decisions, (o)
(Illegal Activities), (p) (Material Change in Business), (q) (Limitations on
Dividends and Distributions), (r) (Disposition of Mortgage Loans; Liens), (s)
(Transactions with Affiliates), (t) (ERISA Matters), (u) (Consolidations,
Mergers and Sales of Assets), (bb) (HUD; FHA; VA and USDA Approvals), (cc) (Use
of Proceeds); or

(d)     Covenant Defaults.  The failure of Seller or Guarantor to perform,
comply with or observe any term, covenant or agreement applicable to Seller or
Guarantor, contained in this Agreement (and not identified in clause (c) of
Section 14) or any other Facility Document, and if such default shall be capable
of being remedied, and such failure to observe or perform shall continue
unremedied for a period of five (5) Business Days following Seller’s receipt of
notice or knowledge thereof; or

(e)     Judgments.  A judgment or judgments for the payment of money in the
aggregate in excess of $10,000,000 shall be rendered against Seller, Guarantor
or any of their respective Affiliates by one or more courts, administrative
tribunals or other bodies having jurisdiction and the same shall not be
satisfied, discharged (or provision shall not be made for such discharge) or
bonded, or a stay of execution thereof shall not be procured, within thirty (30)
days from the date of entry thereof, and neither Seller, Guarantor nor any such
Affiliate shall, within said period of thirty (30) days, or such longer period
during which execution of the same shall have been stayed or bonded, appeal
therefrom and cause the execution thereof to be stayed during such appeal; or

(f)     Cross-Default. Neither Seller or Guarantor nor any of Seller’s or
Guarantor’s Affiliates shall be in default under (A)(i) any Indebtedness, in the
aggregate, in excess of $1,000,000, of Seller or of Guarantor or of such
Affiliate to Buyer which default (1) involves the failure to pay a matured
obligation, or (2) permits the acceleration of the maturity of obligations by
any other party to or beneficiary with respect to such Indebtedness, or (ii) any
other contract to which Seller or Guarantor or such Affiliate and Buyer are
parties which default (1) involves the failure to pay a matured obligation, or
(2) permits the acceleration of the maturity of obligations by any other party
to or beneficiary of such contract, (B) any Indebtedness, in the aggregate, in
excess of $10,000,000 of Seller or of Guarantor or of such Affiliate which
default (1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness, (C) the ISDA, (D) the MSFTA, or (E) other
additional credit agreements as my be entered into by the parties to this
Agreement; or

(g)     Insolvency Event.  An Insolvency Event shall have occurred with respect
to Seller, Guarantor or any Affiliate thereof; or





49

--------------------------------------------------------------------------------

 

 

(h)     Enforceability.  For any reason (i) this Agreement at any time shall not
be in full force and effect in all material respects or shall not be enforceable
in all material respects in accordance with its terms, or (ii) any Lien granted
pursuant hereto shall fail to be perfected and of first priority, or (iii)
Seller, Guarantor or an Affiliate thereof shall contest the validity,
enforceability, perfection or priority of any Lien granted pursuant hereto, or
(iv) any Person (other than Buyer, Seller, Guarantor or an Affiliate thereof)
shall contest the validity, enforceability, perfection or priority of any Lien
granted pursuant hereto and such contest has not been dismissed, rescinded,
revoked or terminated within five (5) Business Days thereof, and, after such
five (5) Business Day period, Buyer has demanded repayment of the Repurchase
Price outstanding hereunder, and Seller has failed to repay such Repurchase
Price within one (1) Business Day after demand therefor; or

(i)     Liens.  Seller shall grant, or suffer to exist, any Lien on any
Repurchase Asset (except any Lien in favor of Buyer or pursuant to the Facility
Documents); provided however, Seller may cure such breach within one (1)
Business Day after receiving notice of such Liens by repurchasing all such
affected Repurchase Assets; or

(j)     Material Adverse Effect.  A Material Adverse Effect shall occur as
determined by Buyer in its good faith discretion; or

(k)     Servicer Resignation. Servicer provides notice of intent to resign or is
terminated as Servicer of the Transaction Mortgage Loans; or

(l)     ERISA.  (i)  Seller or Guarantor or ERISA Affiliate shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any material “accumulated funding deficiency”
(as defined in Section 304 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of Seller or Guarantor or any ERISA Affiliate, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of Buyer, likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Plan shall terminate for purposes of Title IV of ERISA, (v)  Seller or
Guarantor or any ERISA Affiliate shall, or in the reasonable opinion of Buyer is
likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(m)     Change in Control.  A Change in Control of Seller or Guarantor shall
have occurred without Buyer’s prior written consent; or

(n)     Going Concern.  Any Seller’s or Guarantor’s audited financial statements
or notes thereto or other opinions or conclusions stated therein shall be
qualified or limited by reference to the status of any Seller, Guarantor or any
Affiliate as a “going concern” or reference of similar import; or





50

--------------------------------------------------------------------------------

 

 

(o)     Securities Issuance Failure. A Securities Issuance Failure shall have
occurred, which has not been cured within one (1) Business Day; or

(p)     Inability to Perform.  An officer of Seller or Guarantor shall admit its
inability to, or its intention not to, perform any of Seller’s or Guarantor’s
Obligations; or

(q)     Guarantor Breach.  A breach by Guarantor of any material representation,
warranty or covenant set forth in the Guaranty or any other Facility Document,
any “event of default” by Guarantor under the Guaranty, any repudiation of the
Guaranty by the Guarantor, any termination of the Guaranty or if the Guaranty is
not enforceable against the Guarantor; or

(r)     Document Breach.  An event of default shall have occurred and shall be
continuing under any Facility Document (other than this Agreement); or

(s)     Reserved; or

(t)     Termination Event.  A Termination Event shall have occurred; or

(u)     Custodian.  The Custodian fails to maintain its good standing under the
applicable Agency Guide, FHA Regulations, VA Regulations or USDA Regulations and
is not replaced in accordance with the Custodial Agreement.

Section 15.     Remedies. 

(a) If an Event of Default occurs with respect to Seller or Guarantor, the
following rights and remedies are available to Buyer; provided, that an Event of
Default shall be deemed to be continuing unless expressly waived by Buyer in
writing.

(i)     At the option of Buyer, exercised by written notice to Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Insolvency Event of Seller or Guarantor),
the Repurchase Date for each Transaction hereunder, if it has not already
occurred, shall be deemed immediately to occur.  Buyer shall (except upon the
occurrence of an Insolvency Event of Seller or Guarantor) give notice to Seller
of exercise of such option as promptly as practicable. 

(ii)     If Buyer exercises or is deemed to have exercised the option referred
to in subsection (a)(i) of this Section,

(A)     any or all of Seller’s obligations in such Transactions to repurchase
all Purchased Assets and Repurchase Assets, at the Repurchase Price therefor on
the Repurchase Date determined in accordance with subsection (a)(i) of this
Section, (1) shall thereupon become immediately due and payable, (2) all Income
paid after such exercise or deemed exercise shall be retained by Buyer and
applied to the aggregate unpaid Repurchase Price and any other amounts owed by
Seller hereunder, and (3) the Seller shall immediately deliver to Buyer any
Transaction Mortgage Loans and Repurchase Assets subject to such Transactions
then in such Seller’s possession or control;





51

--------------------------------------------------------------------------------

 

 

(B)     to the extent permitted by applicable law, the Repurchase Price with
respect to each such Transaction shall be increased by the aggregate amount
obtained by daily application of, on a 360 day per year basis for the actual
number of days during the period from and including the date of the exercise or
deemed exercise of such option to but excluding the date of payment of the
Repurchase Price as so increased, (x) the Post-Default Rate in effect following
an Event of Default to (y) the Repurchase Price for such Transaction as of the
Repurchase Date as determined pursuant to subsection (a)(i) of this Section
(decreased as of any day by (i) any amounts actually in the possession of Buyer
pursuant to clause (C) of this subsection, and (ii) any proceeds from the sale
of Transaction Mortgage Loans and Repurchase Assets applied to the Repurchase
Price pursuant to subsection (a)(iv) of this Section; and

(C)     all Income actually received by Buyer pursuant to Section 5 hereof shall
be applied to the aggregate unpaid Obligations owed by Seller;

(D)     Buyer may at its option cause the Participation Certificate to be
canceled in exchange for assignment and delivery to Buyer by the Custodian of
the entire Pooled Loan Ownership Interest, provided that, the rights and
remedies conferred under such Participation Certificate and this Agreement shall
continue to be effective in determining the rights of Buyer (or other holder of
the Participation Certificate) to receive the benefit of any required payments
derived from the Pooled Loan.

(iii)     Upon the occurrence of one or more Events of Default, Buyer shall have
the right to obtain physical possession of all files of Seller relating to the
Transaction Mortgage Loans and the Repurchase Assets and all documents relating
to the Transaction Mortgage Loans and the Repurchase Assets which are then or
may thereafter come in to the possession of Seller or any third party acting for
Seller and Seller shall deliver to Buyer such assignments as Buyer shall
request.  Buyer shall be entitled to specific performance of all agreements of
Seller contained in Facility Documents.

(iv)     At any time on the Business Day following notice to Seller (which
notice may be the notice given under subsection (a)(i) of this Section), in the
event Seller has not repurchased all Transaction Mortgage Loans and Repurchase
Assets, Buyer may (A) immediately sell, without demand or further notice of any
kind, at a public or private sale and at such price or prices as Buyer may deem
satisfactory any or all Transaction Mortgage Loans and the Repurchase Assets
subject to such Transactions hereunder and apply the proceeds thereof to the
aggregate unpaid Repurchase Prices and any other amounts owing by Seller
hereunder or (B) in its sole discretion elect, in lieu of selling all or a
portion of such Transaction Mortgage Loans or Repurchase Assets, to give Seller
credit for such Transaction Mortgage Loans and the Repurchase Assets in an
amount equal to the Market Value of the Transaction Mortgage Loans or Repurchase
Assets, as applicable, against the aggregate unpaid Repurchase Price and any
other amounts owing by Seller hereunder.  The proceeds of any disposition of
Transaction Mortgage Loans and the Repurchase Assets shall be applied as
determined by Buyer in its sole discretion.





52

--------------------------------------------------------------------------------

 

 

(v)     Seller shall be liable to Buyer for (i) the amount of all reasonable
legal or other expenses (including, without limitation, all costs and expenses
of Buyer in connection with the enforcement of this Agreement or any other
agreement evidencing a Transaction, whether in action, suit or litigation or
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.

(vi)     Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law.

(b)     Seller recognizes that the market for the Repurchase Assets may not be
liquid and as a result it may not be possible for Buyer to sell all of the
Repurchase Assets in connection therewith on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner.  In view of the
nature of the Repurchase Assets, Seller agrees that liquidation of any
Repurchase Asset in connection therewith may be conducted in a private
sale.  Seller acknowledges and agrees that any such private sale may result in
prices and other terms less favorable to Buyer than if such sale were a public
sale, and notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  The
Seller further agrees that it would not be commercially unreasonable for Buyer
to dispose of any Repurchase Asset by using internet sites that provide for the
auction or sale of assets similar to the Repurchase Assets, or that have the
reasonable capability of doing so, or that match buyers and sellers of assets. 

(c)     Seller further agrees that a breach of any of the covenants contained in
this Section will cause irreparable injury to Buyer, that Buyer has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section shall be specifically enforceable
against Seller, and Seller hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for defense
that no Event of Default has occurred hereunder.

(d)     Buyer may exercise one or more of the remedies available hereunder
immediately upon the occurrence of an Event of Default and at any time
thereafter without notice to Seller.  All rights and remedies arising under this
Agreement as amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which Buyer may have.

(e)     Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process.  Seller also waives any defense (other than a defense of payment or
performance) Seller might otherwise have arising from the use of nonjudicial
process, enforcement and sale of all or any portion of the Repurchase Assets, or
from any other election of remedies.  Seller recognizes that nonjudicial
remedies are consistent with the





53

--------------------------------------------------------------------------------

 

 

usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.

(f)     To the extent permitted by applicable law, Seller shall be liable to
Buyer for interest on any amounts owing by Seller hereunder, from the date
Seller becomes liable for such amounts hereunder until such amounts are (i) paid
in full by Seller or (ii) satisfied in full by the exercise of Buyer’s rights
hereunder.  Interest on any sum payable by Seller to Buyer under this paragraph
15(f) shall be at a rate equal to the Post-Default Rate.

(g)     Without limiting the rights of Buyer hereto to pursue all other legal
and equitable rights available to Buyer for Seller’s failure to perform its
obligations under this Agreement, Seller acknowledges and agree that the remedy
at law for any failure to perform obligations hereunder would be inadequate and
Buyer shall be entitled to specific performance, injunctive relief, or other
equitable remedies in the event of any such failure. The availability of these
remedies shall not prohibit Buyer from pursuing any other remedies for such
breach, including the recovery of monetary damages.

(h)     Seller agrees that, following an Event of Default, it shall cooperate
with the Buyer to name the Buyer or its designee as the mortgagee of record on
FHA Connection and VA and USDA electronic registration systems.

Section 16.     Termination Event. 

If one of the following events (a “Termination Event”) occurs, Buyer shall have
the right to immediately terminate the Servicer and refuse to fund additional
Transactions:

(i)      An Event of Default under the Facility Documents;

(ii)     Servicer materially breaches or fails to comply with the Agency
servicing requirements or requirements of Section 18 hereof;

(iii)    any investigation or non-routine audit of Servicer is initiated by any
Governmental Authority, any trade association or consumer advocacy group
relating to the acquisition, sale or servicing of Mortgage Loans by Servicer or
the business operations of Servicer which results in a material and adverse
finding;

(iv)     Servicer ceases to be an approved servicer for Freddie Mac, Fannie Mae,
Ginnie Mae, HUD, VA or USDA;

(v)      Servicer is subject to FHA, HUD, VA or USDA fees or penalties which
have not been paid or is subject to a set-off by any of FHA, HUD, VA or USDA, in
either case, which is not paid within the required timeframe of the applicable
Governmental Authority.

Section 17.     Indemnification and Expenses. 

(a)     Seller agrees to hold Buyer, and its Affiliates and their officers,
directors, employees, agents and advisors (each an “Indemnified Party”) harmless
from and indemnify any





54

--------------------------------------------------------------------------------

 

 

Indemnified Party against all liabilities, losses, damages, judgments, costs and
expenses of any kind (including reasonable fees of counsel) which may be imposed
on, incurred by or asserted against such Indemnified Party (collectively,
“Costs”), relating to or arising out of this Agreement, any other Facility
Document or any transaction contemplated hereby or thereby, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, any other Facility Document or any transaction contemplated
hereby or thereby, that, in each case, results from anything other than the
Indemnified Party’s gross negligence or willful misconduct.  Without limiting
the generality of the foregoing, Seller agrees to hold any Indemnified Party
harmless from and indemnify such Indemnified Party against all Costs with
respect to all Repurchase Assets relating to or arising out of any taxes
incurred or assessed in connection with the ownership of the Repurchase Assets,
that, in each case, results from anything other than the Indemnified Party’s
gross negligence or willful misconduct.  In any suit, proceeding or action
brought by an Indemnified Party in connection with any Repurchase Asset for any
sum owing thereunder, or to enforce any provisions of any Repurchase Asset,
Seller will save, indemnify and hold such Indemnified Party harmless from and
against all expense, loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by any Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from any Seller.  Seller also agrees to reimburse an Indemnified
Party as and when billed by such Indemnified Party for all the Indemnified
Party’s costs and expenses incurred in connection with the enforcement or the
preservation of Buyer’s rights under this Agreement, any other Facility Document
or any transaction contemplated hereby or thereby, including without limitation
the reasonable fees and disbursements of its counsel.

(b)     Seller agrees to pay as and when billed by Buyer all of the reasonable
out-of-pocket costs and expenses incurred by Buyer in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement, any other Facility Document or any other
documents prepared in connection herewith or therewith.  Seller agrees to pay as
and when billed by Buyer all of the reasonable out-of-pocket costs and expenses
incurred in connection with the consummation and administration of the
transactions contemplated hereby and thereby including without limitation filing
fees and all the reasonable fees, disbursements and expenses of counsel to Buyer
which amount shall be deducted from the Purchase Price paid for the first
Transaction hereunder.  Subject to the limitations set forth in Section 20
hereof, Seller agrees to pay Buyer all the reasonable due diligence, inspection,
testing and review costs and expenses incurred by Buyer with respect to
Transaction Mortgage Loans submitted by Seller to become subject to a
Transaction under this Agreement, including, but not limited to, those
out-of-pocket costs and expenses incurred by Buyer pursuant to Sections 17(b)
and 20 hereof.

(c)     The obligations of Seller and Guarantor from time to time to pay the
Repurchase Price, the Periodic Advance Repurchase Payments, and all other
amounts due under this Agreement shall be full recourse obligations of Seller
and Guarantor.





55

--------------------------------------------------------------------------------

 

 

Section 18.     Servicing.

(a)  Seller, on Buyer’s behalf, shall contract with Servicer to, or if Seller is
the Servicer, such Seller shall service the Transaction Mortgage Loans
consistent with the degree of skill and care that such Seller customarily
requires with respect to similar Mortgage Loans owned or managed by it and in
accordance with Accepted Servicing Practices. Seller as Servicer shall service
the Transaction Mortgage Loans in accordance with the Accepted Servicing
Practices and the requirements set forth in this Section 18. The Servicer shall
(i) comply with all applicable Federal, State and local laws and regulations,
(ii) maintain all state and federal licenses necessary for it to perform its
servicing responsibilities hereunder, including all Agency Approvals, (iii) not
impair the rights of Buyer in any Transaction Mortgage Loans or any payment
thereunder and (iv) have adequate financial standing, servicing facilities,
procedures and experienced personnel necessary for the sound servicing of
mortgage loans of the same types as may from time to time constitute Mortgage
Loans and in accordance with Accepted Servicing Practices.  Buyer may terminate
the servicing of any Transaction Mortgage Loan with the then existing servicer
in accordance with Section 18(d) hereof.

(b)     Seller shall cause the Servicer to hold or cause to be held all escrow
funds collected by Seller with respect to any Transaction Mortgage Loans in
trust accounts and shall apply the same for the purposes for which such funds
were collected. 

(c)     Seller shall cause the Servicer to service the Transaction Mortgage
Loans on behalf of Buyer in accordance with the Agency Guide and Accepted
Servicing Practices.

(d)     Upon the occurrence of an Event of Default hereunder or a Termination
Event, Buyer shall have the right to immediately terminate the Servicer’s right
to service the Transaction Mortgage Loans without payment of any penalty or
termination fee.  Seller shall cooperate in transferring the servicing of the
Transaction Mortgage Loans to a successor servicer appointed by Buyer in its
sole discretion. For the avoidance of doubt any termination of the Servicer’s
rights to service by the Buyer as a result of an Event of Default or a
Termination Event shall be deemed part of an exercise of the Buyer’s rights to
cause the liquidation, termination or acceleration of this Agreement.

(e)     If Seller should discover that, for any reason whatsoever, any entity
responsible to Seller by contract for managing or servicing any such Transaction
Mortgage Loan has failed to perform fully Seller’s obligations under the
Facility Documents or any of the obligations of such entities with respect to
the Transaction Mortgage Loans, Seller shall promptly notify Buyer.

(f)     Should Servicer, for any reason, cease to possess all such Agency
Approvals, or should notification to the Agency or, to HUD, FHA, VA or USDA be
required with respect to any non-compliance or breach, Servicer shall so notify
Seller and Buyer immediately in writing.  Notwithstanding the preceding
sentence, Servicer shall take all necessary action to maintain all of its Agency
Approvals at all times during the term of this Agreement and each outstanding
Transaction.  Servicer shall service all Mortgage Loans in accordance with the
FHA Regulations, VA Regulations or USDA Regulations, as applicable.

(g)     For the avoidance of doubt, Seller retains no economic rights to the
servicing of the Transaction Mortgage Loans; provided that Seller shall cause
Servicer to service





56

--------------------------------------------------------------------------------

 

 

the Transaction Mortgage Loans hereunder as part of its Obligations
hereunder.  As such, Seller expressly acknowledges that the Transaction Mortgage
Loans that are sold or pledged to Buyer are sold or owned on a “servicing
released” basis with such servicing retained by the Servicer.

Section 19.     Reserved.

Section 20.     Due Diligence. 

Seller and Guarantor acknowledges that Buyer has the right to perform continuing
due diligence reviews with respect to the Transaction Mortgage Loans and Seller
and Guarantor, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise, and Seller and
Guarantor agrees that (a) upon reasonable prior notice to Seller and Guarantor
unless an Event of Default shall have occurred, in which case no notice is
required, Buyer or its authorized representatives will be permitted during
normal business hours to examine, inspect, and make copies and extracts of the
Mortgage Loan Files and any and all documents, records, agreements, instruments
or information relating to such Transaction Mortgage Loans (the “Due Diligence
Documents”) in the possession or under the control of Seller and/or Guarantor
and/or the Custodian, or (b) upon request, Seller or Guarantor shall create and
deliver to Buyer within five (5) Business Days of such request, an electronic
copy on CD or DVD, in a format acceptable to Buyer, of such Due Diligence
Documents as Buyer may request.  Seller and Guarantor also shall make available
to Buyer a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the Mortgage Loan Files, Transaction Mortgage
Loans.  Without limiting the generality of the foregoing, Seller and Guarantor
acknowledges that Buyer may purchase Purchased Assets and enter into
Transactions with respect to Transaction Mortgage Loans based solely upon the
information provided by Seller or Guarantor to Buyer in the Mortgage Loan
Schedule and the representations, warranties and covenants contained herein, and
that Buyer, at its option, has the right at any time to conduct a partial or
complete due diligence review on some or all of the Transaction Mortgage Loans
subject to a Transaction, including, without limitation, ordering broker’s price
opinions, new credit reports and new appraisals on the related Mortgaged
Properties and otherwise re-generating the information used to acquire such
Transaction Mortgage Loans, as well as used to originate such Transaction
Mortgage Loan, as well as reviews of claim history and files with FHA, VA and
USDA and verification of FHA Mortgage Insurance in place, VA Loan Guaranty
Agreement in place and USDA Guaranty in place. In addition, such due diligence
may include, but is not be limited to (i) a review of the Servicer’s compliance
with FHA, VA, USDA, Fannie Mae or Freddie Mac mandated servicing and loss
mitigation timelines, first legal action requirements and timelines, (ii)
re-verification of debenture rates, conveyance timelines and Part A and Part B
claim filing timelines as well as accuracy of such claims (iii) monitoring and
reporting on losses, including curtailments, servicing advance reimbursements
and claim status, (iv) reconciliation of FHA Insurance, VA Guarantee or USDA
Guarantee payments, (v) analysis of any losses related to claim denial, and (vi)
verification of the data on the funding file and, as necessary. The results of
all such due diligence will be shared with the Seller. Such due diligence may
also include corporate level due diligence of the Seller and Servicer, Such due
diligence may be performed by a third party on behalf of the Buyer subject to
such third party executing the Buyer’s standard form of Non-Disclosure
Agreement.

Buyer may underwrite such Transaction Mortgage Loans itself or engage a mutually
agreed upon third party underwriter to perform such underwriting.  Each of
Seller and Guarantor agrees





57

--------------------------------------------------------------------------------

 

 

to cooperate with Buyer and any third party underwriter in connection with such
underwriting, including, but not limited to, providing Buyer and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Transaction Mortgage Loans in the
possession, or under the control, of Seller and/or Guarantor.  Seller and
Guarantor further agrees that Seller or Guarantor shall pay all out-of-pocket
costs and expenses incurred by Buyer in connection with Buyer’s activities
pursuant to this Section 20, such amount not to exceed the Due Diligence Cap per
calendar year, unless an Event of Default shall have occurred and be continuing,
in which case such limit shall not apply.

Section 21.     Assignability.

(a)     The rights and obligations of the parties under this Agreement and under
any Transaction shall not be assigned by Seller without the prior written
consent of Buyer.  Subject to the foregoing, this Agreement and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns.  Nothing in this Agreement express or
implied, shall give to any Person, other than the parties to this Agreement and
their successors hereunder, any benefit of any legal or equitable right, power,
remedy or claim under this Agreement. Buyer may from time to time assign all or
a portion of its rights and obligations under this Agreement and the Facility
Documents pursuant to an executed assignment and acceptance by Buyer and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned, and upon ten (10) calendar days’ prior
notice to Seller with respect to any such assignment to an assignee that is not
an affiliate of Buyer; provided that the failure to give such notice shall not
affect the validity and enforceability of such assignment.  Upon such
assignment, (a) such assignee shall be a party hereto and to each Facility
Document to the extent of the percentage or portion set forth in the Assignment
and Acceptance, and shall succeed to the applicable rights and obligations of
Buyer hereunder, and (b) Buyer shall, to the extent that such rights and
obligations have been so assigned by it be released from its obligations
hereunder and under the Facility Documents.  Unless otherwise stated in the
Assignment and Acceptance, Seller shall continue to take directions solely from
Buyer unless otherwise notified by Buyer in writing.  Buyer may distribute to
any prospective assignee any document or other information delivered to Buyer by
Seller.

(b)     Buyer may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Agreement, upon ten (10)
calendar days’ prior notice to Seller with respect to any participation sold to
a purchaser or participant that is not an affiliate of Buyer; provided that the
failure to give such notice shall not affect the validity and enforceability of
such sale of participations and provided further, however, that (i) Buyer’s
obligations under this Agreement shall remain unchanged, (ii) Buyer shall remain
solely responsible to the other parties hereto for the performance of such
obligations; and (iii) Seller shall continue to deal solely and directly with
Buyer in connection with Buyer’s rights and obligations under this Agreement and
the other Facility Documents except as provided in Section 7 hereof.
Participants shall have the same benefits as the Buyer with respect to yield
protection and increased cost provisions.  Voting rights of participants shall
be limited to those matters with respect to which the affirmative vote of the
Buyer from which it purchased its participation would be required as described
in this Agreement.





58

--------------------------------------------------------------------------------

 

 

(c)     Buyer may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 21, disclose to
the assignee or participant or proposed assignee or participant, as the case may
be, any information relating to Seller or any of its Subsidiaries or to any
aspect of the Transactions that has been furnished to Buyer by or on behalf of
Seller or any of its Subsidiaries; provided that such assignee or participant
agrees to hold such information subject to the confidentiality provisions of
this Agreement.

(d)     In the event Buyer assigns all or a portion of its rights and
obligations under this Agreement, the parties hereto agree to negotiate in good
faith an amendment to this Agreement to add agency provisions similar to those
included in repurchase agreements for similar syndicated repurchase facilities.

Section 22.     Transfer and Maintenance of Register.

(a)     Subject to acceptance and recording thereof pursuant to paragraph (b) of
this Section 22, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of Buyer under this Agreement.  Any assignment or
transfer by Buyer of rights or obligations under this Agreement that does not
comply with this Section 22 shall be treated for purposes of this Agreement as a
sale by such Buyer of a participation in such rights and obligations in
accordance with Section 22(b) hereof.

(b)     Seller shall maintain a register (the “Register”) on which it will
record Buyer’s rights hereunder, and each Assignment and Acceptance and
participation.  The Register shall include the names and addresses of Buyer
(including all assignees, successors and participants) and the percentage or
portion of such rights and obligations assigned.  Failure to make any such
recordation, or any error in such recordation shall not affect Seller’s
obligations in respect of such rights.  If Buyer sells a participation in its
rights hereunder, it shall provide Seller, or maintain as agent of Seller, the
information described in this paragraph and permit Seller to review such
information as reasonably needed for Seller to comply with its obligations under
this Agreement or under any applicable Requirement of Law.

Section 23.     Tax Treatment. 

Each party to this Agreement acknowledges that it is its intent for purposes of
U.S. federal, state and local income and franchise taxes, to treat each
Transaction as indebtedness of Seller that is secured by the Purchased Assets
and Repurchase Assets and that the Purchased Assets and Repurchase Assets are
owned by Seller in the absence of a Default by Seller.  All parties to this
Agreement agree to such treatment and agree to take no action inconsistent with
this treatment, unless required by law. 

Section 24.     Set-Off.

(a)     In addition to any rights and remedies of Buyer hereunder and by law, on
the occurrence of an Event of Default, the Buyer shall have the right, without
prior notice to Seller and Guarantor, any such notice being expressly waived by
Seller and Guarantor to the extent permitted by applicable law, to set-off and
appropriate and apply against any obligation from Seller, Guarantor or any
Affiliate thereof to Buyer or any of its Affiliates any and all deposits





59

--------------------------------------------------------------------------------

 

 

(general or special, time or demand, provisional or final), in any currency, and
any other obligation (including to return excess margin), credits, indebtedness
or claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by or due from Buyer
or any Affiliate thereof to or for the credit or the account of Seller,
Guarantor or any Affiliate thereof.  Buyer agrees promptly to notify Seller and
Guarantor after any such set-off and application made by Buyer; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.

(b)     Buyer shall at any time have the right, in each case until such time as
Buyer determines otherwise, to retain, to suspend payment or performance of, or
to decline to remit, any amount or property that Buyer would otherwise be
obligated to pay, remit or deliver to Seller or Guarantor hereunder if an Event
of Default or Default has occurred with respect to Seller or Guarantor.

Section 25.     Terminability. 

Each representation and warranty made or deemed to be made by entering into a
Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty, and Buyer shall not be deemed to have waived any
Default that may arise because any such representation or warranty shall have
proved to be false or misleading, notwithstanding that Buyer may have had notice
or knowledge or reason to believe that such representation or warranty was false
or misleading at the time the Transaction was made.  The obligations of Seller
under Section 16 hereof shall survive the termination of this Agreement.

Section 26.     Notices and Other Communications. 

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein (including without limitation any
modifications of, or waivers, requests or consents under, this Agreement) shall
be given or made in writing (including without limitation by telecopy or
electronic mail) delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages hereof or thereof); or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party.  Except as otherwise provided in this
Agreement and except for notices given under Section 3 hereof (which shall be
effective only on receipt), all such communications shall be deemed to have been
duly given when transmitted by telecopy or electronic mail or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.  In all cases, to the extent that the related
individual set forth in the respective “Attention” line is no longer employed by
the respective Person, such notice may be given to the attention of a
Responsible Officer of the respective Person or to the attention of such
individual or individuals as subsequently notified in writing by a Responsible
Officer of the respective Person.

Section 27.     Entire Agreement; Severability; Single Agreement.

(a)     This Agreement, together with the Facility Documents, constitute the
entire understanding between Buyer and Seller with respect to the subject matter
they cover and shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions involving
Repurchase Assets.  By acceptance of this Agreement, Buyer





60

--------------------------------------------------------------------------------

 

 

and Seller acknowledge that they have not made, and are not relying upon, any
statements, representations, promises or undertakings not contained in this
Agreement.  Each provision and agreement herein shall be treated as separate and
independent from any other provision or agreement herein and shall be
enforceable notwithstanding the unenforceability of any such other provision or
agreement.

(b)     Buyer and Seller acknowledge that, and have entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions.  Accordingly, each of Buyer and Seller agrees (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder and (ii)  that payments,
deliveries, and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries, and other transfers in respect of any other Transactions hereunder.

Section 28.     GOVERNING LAW. 

THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

Section 29.     SUBMISSION TO JURISDICTION; WAIVERS.

BUYER AND EACH OF THE SELLER PARTIES EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(a)     SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(b)     CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c)     AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE
BEEN NOTIFIED;





61

--------------------------------------------------------------------------------

 

 

(d)     AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(e)     BUYER AND EACH SELLER PARTY HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
FACILITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 30.     No Waivers, etc. 

No failure on the part of Buyer to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under any
Facility Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any Facility Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.  An Event of Default and Termination
Event shall each be deemed to be continuing unless expressly waived by Buyer in
writing.

Section 31.     Reserved. 

Section 32.     Reserved.

Section 33.     Confidentiality.

(a)  Seller and Guarantor hereby acknowledge and agree that all written or
computer-readable information provided by Buyer to Seller or Guarantor regarding
the terms set forth in any of the Facility Documents or the Transactions
contemplated thereby (the “Confidential Terms”) shall be kept confidential and
shall not be divulged to any third party without the prior written consent of
Buyer except to the extent that (i) it is necessary to do so in working with
legal counsel, auditors, taxing authorities or other governmental agencies or
regulatory bodies or in order to comply with any applicable federal or state
laws, or (ii) any of the Confidential Terms are in the public domain other than
due to a breach of this covenant.  Notwithstanding the foregoing or anything to
the contrary contained herein or in any other Facility Document, the parties
hereto may disclose to any and all Persons, without limitation of any kind, the
federal, state and local tax treatment of the Transactions, any fact relevant to
understanding the federal, state and local tax treatment of the Transactions,
and all materials of any kind (including opinions or other tax analyses)
relating to such federal, state and local tax treatment and that may be relevant
to understanding such tax treatment; provided that neither Seller nor Guarantor
may disclose the name of or identifying information with respect to Buyer or any
pricing terms (including, without limitation, the Pricing Rate, Purchase Price
Percentage and Purchase Price) or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Transactions and is not
relevant to understanding the federal, state and local tax treatment of the
Transactions, without the prior written consent of Buyer. The provisions set
forth in this Section 33 shall survive the termination of this Agreement.





62

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything in this Agreement to the contrary, Seller and
Guarantor shall comply with all applicable local, state and federal laws,
including, without limitation, all privacy and data protection law, rules and
regulations that are applicable to the Purchased Assets and/or any applicable
terms of this Agreement (the “Confidential Information”).  Seller and Guarantor
understands that the Confidential Information may contain “nonpublic personal
information”, as that term is defined in Section 509(4) of the
Gramm-Leach-Bliley Act (the “GLB Act”), and Seller and Guarantor agrees to
maintain such nonpublic personal information that it receives hereunder in
accordance with the GLB Act and other applicable federal and state privacy
laws.  Seller and Guarantor shall implement such physical and other security
measures as shall be necessary to (a) ensure the security and confidentiality of
the “nonpublic personal information” of the “customers” and “consumers” (as
those terms are defined in the GLB Act) of Buyer or any Affiliate of Buyer which
Buyer holds (b) protect against any threats or hazards to the security and
integrity of such nonpublic personal information, and (c) protect against any
unauthorized access to or use of such nonpublic personal information. Seller and
Guarantor shall, at a minimum establish and maintain such data security program
as is necessary to meet the objectives of the Interagency Guidelines
Establishing Standards for Safeguarding Customer Information as set forth in the
Code of Federal Regulations at 12 C.F.R. Parts 30, 208, 211, 225, 263, 308, 364,
568 and 570.  Upon request, Seller and Guarantor will provide evidence
reasonably satisfactory to allow Buyer to confirm that Seller and Guarantor have
satisfied its obligations as required under this Section.  Without limitation,
this may include Buyer’s review of audits, summaries of test results, and other
equivalent evaluations of Seller and Guarantor.  Seller and Guarantor shall
notify Buyer immediately following discovery of any breach or compromise of the
security, confidentiality, or integrity of nonpublic personal information of the
customers and consumers of Buyer or any Affiliate of Buyer provided directly to
Seller and Guarantor by Buyer or such Affiliate.  Seller and Guarantor shall
provide such notice to Buyer by personal delivery, by facsimile with
confirmation of receipt, or by overnight courier with confirmation of receipt to
the applicable requesting individual.

Section 34.     Intent.

(a)     The parties recognize that each Transaction is a “repurchase agreement”
as that term is defined in Section 101 of Title 11 of the United States Code, as
amended, a “securities contract” as that term is defined in Section 741 of Title
11 of the United States Code, as amended, and a “master netting agreement” as
that term is defined in Section 101(38A)(A) of the Bankruptcy Code, that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code, and that the pledge of the
Repurchase Assets constitutes “a security agreement or other arrangement or
other credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code.  Seller and Buyer further recognize and
intend that this Agreement is an agreement to provide financial accommodations
and is not subject to assumption pursuant to Bankruptcy Code Section 365(a).

(b)     Buyer’s right to liquidate the Transaction Mortgage Loans and Repurchase
Assets delivered to it in connection with the Transactions hereunder or to
accelerate or terminate this Agreement or otherwise exercise any other remedies
pursuant to Section 15 hereof is a contractual right to liquidate, accelerate or
terminate such Transaction as described in Bankruptcy Code Sections 555 and 561;
any payments or transfers of property made with respect to this





63

--------------------------------------------------------------------------------

 

 

Agreement or any Transaction to satisfy a Margin Deficit shall be considered a
“margin payment” as such term is defined in Bankruptcy Code Section 741(5).

(c)     The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

(d)     It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(e)     Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.

Section 35.     Disclosure Relating to Certain Federal Protections. 

The parties acknowledge that they have been advised that:

(a)     in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b)     in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(c)     in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

Section 36.     Conflicts.In the event of any conflict between the terms of this
Agreement, any other Facility Document, the documents shall control in the
following order of priority: first, the terms of this Agreement shall prevail,
and then the terms of the Facility Documents shall prevail.

 

Section 37.     Authorizations.





64

--------------------------------------------------------------------------------

 

 

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller, Guarantor or Buyer, as the case
may be, under this Agreement.

Section 38.     Reserved.

Section 39.     Miscellaneous.

(a)       Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Agreement in Portable Document Format (PDF) or by facsimile shall be
effective as delivery of a manually executed original counterpart of this
Agreement.

(b)       Captions.  The captions and headings appearing herein are for included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

(c)       Acknowledgment.  Seller and Guarantor hereby acknowledges that:

(i)      it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Facility Documents;

(ii)     Buyer has no fiduciary relationship to Seller or Guarantor; and

(iii)    no joint venture exists between Buyer and Seller or Guarantor.

(d)       Documents Mutually Drafted.  Seller, Guarantor and Buyer agree that
this Agreement each other Facility Document prepared in connection with the
Transactions set forth herein have been mutually drafted and negotiated by each
party, and consequently such documents shall not be construed against either
party as the drafter thereof.

Section 40.     General Interpretive Principles. 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

(a)       the terms defined in this Agreement have the meanings assigned to them
in this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b)       accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP;

(c)       references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;





65

--------------------------------------------------------------------------------

 

 

(d)       a reference to a Subsection without further reference to a Section is
a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e)       the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;

(f)       the term “include” or “including” shall mean without limitation by
reason of enumeration;

(g)       all times specified herein or in any other Facility Document (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and

(h)       all references herein or in any Facility Document to “good faith”
means good faith as defined in Section 5-102(7) of the UCC as in effect in the
State of New York.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 



66

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.

 

BUYER:

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jonathan P. Davis

 

 

Name:  Jonathan P. Davis

 

 

Title:    Executive Director

 

 

 

Address for Notices:

 

 

 

JPMorgan Chase Bank, National Association

 

383 Madison Avenue, 31st Floor

 

New York, New York 10179

 

Attention: Jonathan Davis

 

Telecopier No.: (917) 464-4160

 

Telephone No.: (212) 834-3850

 

Email: jonathan.p.davis@jpmorgan.com

 

 

 

With a copy to: 

 

 

 

JPMorgan Chase Bank, N.A.

 

500 Stanton Christiana Road, NCC5, Floor 2

 

Newark, DE 19713-2107

 

Attention: Michael McCarthy

 

Phone Number: 302-634-2602

 

Email: michael.j.mccarthy@jpmorgan.com

 

CC: gestation_staff@jpmorgan.com





Signature Page to Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

 

SELLER:

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

 

 

Address for Notices:

 

3043 Townsgate Road

 

Westlake Village, California 91361

 

Attention: Pamela Marsh/Kevin Chamberlain

 

Phone Number: (805) 330-6059/(818) 746-2877

 

E-mail: pamela.marsh@pnmac.com;

 

kevin.chamberlain@pnmac.com

 

 

 

With a copy to:

 

 

 

3043 Townsgate Road

 

Westlake Village, California 91361

 

Attention: Chief Legal Officer





Signature Page to Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

 

GUARANTOR:

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

 

 

Address for Notices:

 

3043 Townsgate Road

 

Westlake Village, California 91361

 

Attention: Pamela Marsh/Kevin Chamberlain

 

Phone Number: (805) 330-6059/(818) 746-2877

 

E-mail: pamela.marsh@pnmac.com;

 

kevin.chamberlain@pnmac.com

 

 

 

With a copy to:

 

 

 

3043 Townsgate Road

 

Westlake Village, California 91361

 

Attention: Chief Legal Officer

 

 



Signature Page to Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE 1-A

REPRESENTATIONS AND WARRANTIES RE: TRANSACTION MORTGAGE LOANS

Seller represents and warrants to Buyer, with respect to each Transaction
Mortgage Loan, that as of the Purchase Date for any Transaction Mortgage Loans
subject to a Transaction and as of the date of this Agreement and any
Transaction hereunder and at all times while the Facility Documents and any
Transaction hereunder is in full force and effect.  For purposes of this
Schedule 1-A and the representations and warranties set forth herein, a breach
of a representation or warranty shall be deemed to have been cured with respect
to a Transaction Mortgage Loan if and when Seller has taken or caused to be
taken action such that the event, circumstance or condition that gave rise to
such breach no longer adversely affects such Transaction Mortgage Loan.  With
respect to those representations and warranties which are made to the best of
Seller’s knowledge, if it is discovered by Seller or Buyer that the substance of
such representation and warranty is inaccurate, notwithstanding Seller’s lack of
knowledge with respect to the substance of such representation and warranty,
such inaccuracy shall be deemed a breach of the applicable representation and
warranty.

(a)     Mortgage Loans as Described.  The information set forth in the related
Mortgage Loan Schedule is complete, true and correct;

(b)     Payments Current.  All payments required to be made up to the close of
business on the closing date for such Mortgage Loan under the terms of the
Mortgage Note have been made and credited.  No payment required under the
Mortgage Loan is delinquent nor has any payment under the Mortgage Loan been
delinquent at any time since the origination of the Mortgage Loan.  The first
Monthly Payment shall be made, or shall have been made, with respect to the
Mortgage Loan on its Due Date or within the grace period, all in accordance with
the terms of the related Mortgage Note; and, if the Mortgage Loan is a Co-op
Loan, no foreclosure action or private or public sale under the Uniform
Commercial Code has ever to the knowledge of Seller, been threatened or
commenced with respect to the Co-op Loan;

(c)     Ownership.  Seller is the sole owner of record and holder of the
Mortgage Loan and the indebtedness evidenced by each Mortgage Note and upon the
sale of the Mortgage Loans to Buyer, Seller will retain the Mortgage Files or
any part thereof with respect thereto not delivered to the Custodian, Buyer or
Buyer’s designee, in trust only for the purpose of servicing and supervising the
servicing of each Mortgage Loan.  The Mortgage Loan is not assigned or pledged,
and Seller has good, indefeasible and marketable title thereto, and has full
right to transfer and sell the Mortgage Loan to Buyer free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell and assign each
Mortgage Loan (and with respect to any Co-op Loan, the sole owner of the related
Assignment of Proprietary Lease) pursuant to this Agreement and following the
sale of each Mortgage Loan, Buyer will own such Mortgage Loan free and clear of
any encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Agreement;





Schedule 1-A- 1

--------------------------------------------------------------------------------

 

 

(d)     No Defaults.  There is no default, breach, violation or event  which
would permit acceleration existing under the Mortgage or the Mortgage Note and
no event which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
which would permit acceleration, and neither Seller nor any of its affiliates
nor any of their respective predecessors, have waived any default, breach,
violation or event which would permit acceleration; and with respect to each
Co-op Loan, there is no default in complying with the terms of the Mortgage
Note, the Assignment of Proprietary Lease and the Proprietary Lease and all
maintenance charges and assessments (including assessments payable in the future
installments, which previously became due and owing) have been paid, and Seller
has the right under the terms of the Mortgage Note to pay any maintenance
charges or assessments owed by the Mortgagor;

(e)     Appraisal.  The Mortgage File contains an appraisal of the related
Mortgaged Property which satisfied the standards of Fannie Mae and Freddie Mac
and was made and signed, prior to the approval of the Mortgage Loan application,
by a qualified appraiser, duly appointed by Seller, who had no interest, direct
or indirect in the Mortgaged Property or in any loan made on the security
thereof, whose compensation is not affected by the approval or disapproval of
the Mortgage Loan and who met the minimum qualifications of Fannie Mae and
Freddie Mac.  Each appraisal of the Mortgage Loan was made in accordance with
the requirements of Title XI of the Federal Institutions Reform, Recovery, and
Enforcement Act of 1989 and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated;

(f)     Predatory Lending Regulations; High Cost Loans.  No Mortgage Loan (a) is
subject to Section 226.32 of Regulation Z or any similar state law (relating to
high interest rate credit/lending transactions), or (b) is a High Cost Mortgage
Loan;

(g)     Qualified Mortgage.  Notwithstanding anything to the contrary set forth
in this Agreement, on and after January 10, 2014 (or such later date as set
forth in the relevant regulations), (i) prior to the origination of each
Mortgage Loan, the originator made a reasonable and good faith determination
that the Mortgagor had a reasonable ability to repay the loan according to its
terms, in accordance with, at a minimum, the eight underwriting factors set
forth in 12 CFR 1026.43(c) and (ii) each Mortgage Loan is a “Qualified Mortgage”
as defined in 12 CFR 1026.43(e).

(h)     Agency Approvals.  Seller and Servicer (and each subservicer) is
approved by Ginnie Mae as an approved issuer, Fannie Mae as an approved lender,
Freddie Mac as an approved seller/servicer (as the case may be) and by FHA as an
approved mortgagee and by VA as an approved VA lender, in each case in good
standing (such collective approvals and conditions, “Agency Approvals”), with no
event having occurred or either Seller or Servicer (or any subservicer) having
any reason whatsoever to believe or suspect will occur prior to the issuance of
the Agency Security, including without limitation a change in insurance coverage
which would either make Seller or Servicer, as applicable, (or any subservicer)
unable to comply with the eligibility requirements for maintaining all such
Agency Approvals or require notification to the relevant Agency or to HUD, FHA
or VA.  Should Seller or Servicer, as applicable, (or any subservicer), for any
reason, cease to possess all such Agency Approvals, or should notification to
the relevant Agency or to HUD, FHA or VA be required, Seller shall so notify
Buyer immediately in writing.  Notwithstanding the preceding sentence, Seller or
Servicer, as applicable, shall take all





Schedule 1-A- 2

--------------------------------------------------------------------------------

 

 

necessary action to maintain all of its (and each subservicer’s) Agency
Approvals at all times during the term of this Agreement and each outstanding
Transaction.  Servicer (and any subservicer) has adequate financial standing,
servicing facilities, procedures and experienced personnel necessary for the
sound servicing of mortgage loans of the same types as may from time to time
constitute Mortgage Loans and in accordance with Accepted Servicing Practices.

(i)     Agency Eligibility.  Each Transaction Mortgage Loan is an Agency
Eligible Mortgage Loan.

(j)     Agency Representations.  As to each Transaction Mortgage Loan, all of
the representations and warranties made or deemed made respecting same contained
in (or incorporated by reference therein) the Agency Guide provisions and Agency
Program (collectively, the “Standard Agency Mortgage Loan Representations”) are
(and shall be as of all relevant dates) true and correct in all material
respects; and except as may be expressly and previously disclosed to Buyer,
Seller has not negotiated with the Agency any exceptions or modifications to
such Standard Agency Mortgage Loan Representations.

(k)     Aggregate Principal Balance.  The Cut-off Date Principal Balance
respecting each Transaction Mortgage Loan shall be at least equal to the
original unpaid principal balance of the Agency Security for the Transaction
Mortgage Loans designated to be issued.

(l)     Committed Mortgage Loans.  The Agency Security to be issued on account
of the Transaction Mortgage Loans is covered by a Take-out Commitment, does not
exceed the availability under such Take-out Commitment.  Each Take-out
Commitment is a legal, valid and binding obligation of Seller enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(m)     Certification.  With respect to Transaction Mortgage Loans being placed
in an Agency Security, the related Custodian has certified such Transaction
Mortgage Loans to the Agency for the purpose of being swapped for an Agency
Security backed by such pool, in each case, in accordance with the terms of the
Agency Guide.

(n)     Sole Subscriber.  As to the Agency Security being issued with respect to
Transaction Mortgage Loans, Buyer has been listed as the sole subscriber thereto
unless expressly consented to in writing by Buyer.

(o)     No Securities Issuance Failure.  With respect to Transaction Mortgage
Loans being placed in an Agency Security, no Securities Issuance Failure shall
have occurred.

 

 



Schedule 1-A- 3

--------------------------------------------------------------------------------

 

 

SCHEDULE 1-B

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PARTICIPATION CERTIFICATES

Seller makes the following representations and warranties to Buyer with respect
to each Participation Certificate as of the Purchase Date for the purchase of
any Participation by Buyer from Seller and as of the date of this Agreement and
any Transaction hereunder and at all times while the Facility Documents and any
Transaction hereunder is in full force and effect.  With respect to those
representations and warranties which are made to the best of Seller’s knowledge,
if it is discovered by Seller or Buyer that the substance of such representation
and warranty is inaccurate, notwithstanding Seller’s lack of knowledge with
respect to the substance of such representation and warranty, such inaccuracy
shall be deemed a breach of the applicable representation and warranty.

(a)     Transaction Mortgage Loans.  The representations and warranties with
respect to the related Transaction Mortgage Loan set forth on Schedule 1-A are
true and correct in all material respects.

(b)     Compliance with Law.  Each Participation Certificate complies in all
respects with, or is exempt from, all applicable requirements of federal, state
or local law relating to such Participation Interest.

(c)     Good and Marketable Title.  Immediately prior to the sale, transfer and
assignment to Buyer thereof, the Seller has good and marketable title to, and is
the sole owner and holder of, the Participation Certificate, and Seller is
transferring such Participation Certificate free and clear of any and all liens,
pledges, encumbrances, charges, security interests or any other ownership
interests of any nature encumbering such Participation Certificate. Upon
consummation of the purchase contemplated to occur in respect of such
Participation Certificate, Seller will have validly and effectively conveyed to
Buyer all legal and beneficial interest in and to such Participation Certificate
free and clear of any pledge, lien, encumbrance or security interest and upon
the filing of a financing statement covering the Participation Certificate in
the State of Delaware and naming Seller as debtor and Buyer as secured party,
the Lien granted pursuant to this Agreement will constitute a valid, perfected
first priority Lien on the Participation Certificate in favor of Buyer
enforceable as such against all creditors of Seller and any Persons purporting
to purchase the Participation Certificate from such Seller.

(d)     No Modifications.  Seller is not a party to any document, instrument or
agreement, and there is no document, that by its terms modifies or affects the
rights and obligations of any holder of such Participation Certificate and
Seller has not consented to any material change or waiver to any term or
provision of any such document, instrument or agreement and no such change or
waiver exists.

(e)     Power and Authority.  Seller has full right, power and authority to sell
and assign such Participation Certificate and such Participation Certificate
have not been cancelled, satisfied or rescinded in whole or part nor has any
instrument been executed that would effect a cancellation, satisfaction or
rescission thereof.





Schedule 1-B-  1

--------------------------------------------------------------------------------

 

 

(f)     Consents and Approvals.  Other than consents and approvals obtained as
of the related Purchase Date or those already granted in the documents governing
such Participation Certificate, no consent or approval by any Person is required
in connection with Seller’s sale and/or Buyer’s acquisition of such
Participation Certificate, for Buyer’s exercise of any rights or remedies in
respect of such Participation Certificate or for Buyer’s sale, pledge or other
disposition of such Participation Certificate.

(g)     No Governmental Approvals.  No consent, approval, authorization or order
of, or registration or filing with, or notice to, any court or governmental
agency or body having jurisdiction or regulatory authority over any Seller is
required for any transfer or assignment by the holder of such Participation
Certificate to the Buyer.

(h)     Original Certificates.  Seller has delivered to Buyer or Custodian the
original certificate or other similar indicia of ownership of such Participation
Certificate, however denominated, reissued in Buyer’s name.

(i)     Duly and Validly Issued.  Each of the Participation Certificates has
been duly and validly issued.

(j)     No Notices.  Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such
Participation Certificate is or may become obligated.

 

 



Schedule 1-B-  2

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

AUTHORIZED REPRESENTATIVES

SELLER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

Authorized Representatives for execution of Program Agreements and amendments

Name

    

Title

   

Authorized Signature

 

 

 

 

 

Pamela Marsh

 

Managing Director, Treasurer

 

 

 

Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions

Name

    

Title

   

Authorized Signature

 

 

 

 

 

Maurice Watkins

 

Managing Director, Capital Markets

 

 

 

 

 

 

 

Thomas Rettinger

 

Managing Director, Portfolio Risk Management

 

 

 

 

 

 

 

Kevin Chamberlain

 

Senior Vice President, Treasury

 

 

 

 

 

 

 

Angela Everest

 

Authorized Representative

 

 

 

 

 

 

 

Adeshola Makinde

 

Authorized Representative

 

 

 





Schedule 2

--------------------------------------------------------------------------------

 

 

BUYER NOTICES

Name:     Jonathan Davis

Address:     JPMorgan Chase Bank, National

Association

383 Madison Avenue, 31st Floor

New York, New York 10179

Title:     Executive Director

Telephone:    (212) 834-3850

Facsimile:     (917) 464-4160

 

BUYER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Buyer under this
Agreement:

Name

    

Title

   

Signature

 

 

 

 

 

Jonathan Davis

 

Executive Director

 

 

 

 

 

 

 

John Winchester

 

Executive Director

 

 

 

 

 

 

 

Seth Fenton

 

Vice President

 

 

 

 

 

 

 

Rifat R. Chowdhury

 

Executive Director

 

 

 

 

 



Schedule 2

--------------------------------------------------------------------------------

 

 

EXHIBIT A

RESERVED

 

 



Exhibit A

--------------------------------------------------------------------------------

 

 

EXHIBIT B

RESERVED

 

 



Exhibit B

--------------------------------------------------------------------------------

 

 

EXHIBIT C

SELLER’S AND GUARANTOR’S TAX IDENTIFICATION NUMBER

PennyMac Loan Services, LLC – 26-1740587

Private National Mortgage Acceptance Company, LLC – 26-1740587

 

 

 



Exhibit C

--------------------------------------------------------------------------------

 

 

EXHIBIT D

EXISTING INDEBTEDNESS

See Attached.

 

 



Exhibit D

--------------------------------------------------------------------------------

 

 

EXHIBIT E

FORM OF TRADE ASSIGNMENT

___________________________________(“Takeout Investor”)

(Address)

Attention: ___________________________

Gentlemen:

Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”), documenting your purchase of mortgage-backed
pass-through securities (“Securities”) under the following trade terms:

Seller:

 

    

Pool Type:

Trade Date:

 

 

Settlement Date:

Amount:

 

 

Purchase Price:

Coupon:

 

 

Agency:

Trade Stipulations (if any):

 

__  (a)  Government National Mortgage Association

 

 

__  (b)  Fannie Mae

 

 

__  (c)  Federal Home Loan Mortgage Corporation

 

This is to confirm that (i) the Commitment is in full force and effect, (ii) the
Commitment has been assigned to JPMorgan Chase Bank, National Association
(“Purchaser”), whose acceptance of such assignment is indicated below, (iii) you
will accept delivery of such Securities directly from Purchaser and (iv) you
will pay Purchaser for such Securities.  Payment will be made “delivery versus
payment (DVP)” to Purchaser in immediately available funds.  Purchaser shall
have the right to require you to fulfill your obligation to purchase the
Securities.

Notwithstanding the foregoing, the obligation to deliver the Securities to you
shall be that of Seller and your sole recourse for the failure of such delivery
shall be against Seller.





Exhibit E

--------------------------------------------------------------------------------

 

 

Please execute this letter in the space provided below and send it by telecopy
immediately to Purchaser at JPMorgan Chase Bank, National Association, 4 New
York Plaza, New York, NY 10004-2413 (telephone no. (212) 623-5989; telecopy no.
(646) 224-5578), Attention: Jacqueline McCummings. If you have any questions,
please call Jacqueline McCummings at (212) 623-5989 immediately.

 

 

 

 

 

    

Very truly yours,

 

 

_____________________________, as Seller

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

Agreed to:

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

Agreed to:

 

 

 

 

 

TAKEOUT BUYER

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 



Exhibit E

--------------------------------------------------------------------------------

 

 

EXHIBIT F

FORM OF SECTION 7 CERTIFICATE

Reference is hereby made to the Repurchase Agreement dated as of November 1,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among PennyMac Loan Services, LLC ( “Seller”), Private
National Mortgage Acceptance Company, LLC (“Guarantor”) and JPMorgan Chase Bank,
National Association (the “Buyer”).  Pursuant to the provisions of Section 7 of
the Agreement, the undersigned hereby certifies that:

1.  It is a ___ natural individual person, ____ treated as a corporation for
U.S. federal income tax purposes, ____ disregarded for federal income tax
purposes (in which case a copy of this Section 7 Certificate is attached in
respect of its sole beneficial owner), or ____ treated as a partnership for U.S.
federal income tax purposes (one must be checked).

2.  It is the beneficial owner of amounts received pursuant to the Agreement.

3.  It is not a bank, as such term is used in section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), or the Agreement is not,
with respect to the undersigned, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of such section.

4.  It is not a 10-percent shareholder of any Seller within the meaning of
section 871(h)(3) or 881(c)(3)(B) of the Code.

5.  It is not a controlled foreign corporation that is related to any Seller
within the meaning of section 881(c)(3)(C) of the Code.

6.  Amounts paid to it under the Facility Documents (as defined in the
Agreement) are not effectively connected with its conduct of a trade or business
in the United States.

 

[NAME OF UNDERSIGNED]

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

Date: _______________, ______

 

 



Exhibit F

--------------------------------------------------------------------------------

 

 

EXHIBIT G

ASSET SCHEDULE FIELDS

Pool No.

Entity

WH Line

Loan No.

Loan Amount

Advance Amount

Proceeds

 

 



Exhibit G

--------------------------------------------------------------------------------

 

 

EXHIBIT H

FORM POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, that PennyMac Loan Services, LLC (“Seller”)
hereby irrevocably constitutes and appoints JPMorgan Chase Bank, National
Association (“Buyer”) and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Seller and in the name of Seller
or in its own name, from time to time in Buyer’s discretion:

(a)     in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any assets
purchased by Buyer under the Master Repurchase Agreement (as amended, restated
or modified) dated November 1, 2016 (the “Purchased Assets”) and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by Buyer for the purpose of collecting any and all
such moneys due with respect to any other assets whenever payable;

(b)     to pay or discharge taxes and liens levied or placed on or threatened
against the Purchased Assets;

(c)     (i) to direct any party liable for any payment under any Purchased
Assets to make payment of any and all moneys due or to become due thereunder
directly to Buyer or as Buyer shall direct; (ii) ) to send “goodbye” letters on
behalf of Seller and Section 404 Notices as the same may relate to any
Transaction Mortgage Loans; (iii) to ask or demand for, collect, receive payment
of and receipt for, any and all moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Purchased Assets;
(iv) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any Purchased Assets; (v) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Purchased Assets or any proceeds thereof
and to enforce any other right in respect of any Purchased Assets; (vi) to
defend any suit, action or proceeding brought against Seller with respect to any
Purchased Assets; (vii) to settle, compromise or adjust any suit, action or
proceeding described in clause (vi) above and, in connection therewith, to give
such discharges or releases as Buyer may deem appropriate; and (viii) generally,
to sell, transfer, pledge and make any agreement with respect to or otherwise
deal with any Purchased Assets as fully and completely as though Buyer were the
absolute owner thereof for all purposes, and to do, at Buyer’s option and
Seller’s expense, at any time, and from time to time, all acts and things which
Buyer deems necessary to protect, preserve or realize upon the Purchased Assets
and Buyer’s Liens thereon and to effect the intent of this Agreement, all as
fully and effectively as Seller might do;

(d)     for the purpose of carrying out the transfer of servicing with respect
to the Purchased Assets from Seller to a successor servicer appointed by Buyer
in its sole discretion and to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish such transfer of servicing, and, without limiting the generality of
the foregoing, Seller hereby gives Buyer the power and right, on behalf of
Seller, without assent by Seller, to, in the name of Seller or its own name, or
otherwise, prepare and send





Exhibit H

--------------------------------------------------------------------------------

 

 

or cause to be sent “good-bye” letters to all mortgagors under the Purchased
Assets, transferring the servicing of the Purchased Assets to a successor
servicer appointed by Buyer in its sole discretion;

(e)     for the purpose of delivering any notices of sale to mortgagors or other
third parties, including without limitation, those required by law;

(f)     to change the mortgage of record in connection with the FHA Loans, VA
Loans or USDA Loans, as applicable.

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable. 

Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Purchased Assets.

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Purchased Assets and shall not impose any duty upon it to exercise any
such powers.  Buyer shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to Seller for
any act or failure to act hereunder, except for its or their own gross
negligence or willful misconduct.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, Seller HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURES FOLLOW.]

 

 



Exhibit H

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF Seller has caused this power of attorney to be executed and
Seller’s seal to be affixed this __ day of _____, 20__.

 

PENNYMAC LOAN SERVICES, LLC

 

(Seller)

 

 

 

 

 

By:

 

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

 

 

 

 





Signature Page to Power of Attorney

--------------------------------------------------------------------------------

 

 

 

Acknowledgment of Execution by Seller (Principal):

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA

ss.:

COUNTY OF__________

 

On the __ day of          , 20__ before me, the undersigned, a Notary Public in
and for said State, personally appeared                              ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity
as                 for PennyMac Loan Services, LLC and that by his signature on
the instrument, the person upon behalf of which the individual acted, executed
the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

 

Notary Public

 

 

 

 

 

My Commission expires

 

 

 

 



Signature Page to Power of Attorney

--------------------------------------------------------------------------------

 

 

EXHIBIT I

FORM REPURCHASE REQUEST

 

[CLIENT NAME]

[CLIENT PHONE
#]                                                                       [CLIENT
ADDRESS]

REPURCHASE REQUEST

[DATE]

J.P. Morgan Chase Bank, N.A.

500 Stanton Christiana Road, OPS2

Newark, Delaware 19713

Attention: Michael McCarthy

Telephone No.: (302) 634-2602

Telecopier No.: (302) 634-1092

Email: michael.j.mccarthy@jpmorgan.com; with a copy to: spg_mf_team@jpmorgan.com

Please debit acct# _________________ to repurchase at the Repurchase Price the
following loans.

Loan Number     Borrower Name          Repurchase Price     Investor
Name     Wire Amount

* See Attached List *

Please move excess amount to acct# __________________.

Should you have any questions, please call [CLIENT CONTACT NAME] at [CLIENT
CONTACT PHONE # / EXT.]

Thank you for your assistance.

[CLIENT NAME]

 

 

[AUTHORIZED OFFICER NAME]

 

[AUTHORIZED OFFICER TITLE]

 

 

 

Exhibit I

--------------------------------------------------------------------------------